Exhibit 99.1 CORPBANCA AND SUBSIDIARIES Consolidated Financial Statements for the periods ended March 31, 2015 and 2014 and December 31, 2014 Contents Page Consolidated Statements of Financial Position 3 Consolidated Statements of Income for the Period 4 Consolidated Statements of Other Comprehensive Income for the Period 5 Consolidated Statements of Changes in Equity 6 Consolidated Statements of Cash Flows 7 Notes to the Consolidated Financial Statements 9 Ch$ Figures expressed in Chilean pesos. MCh$ Figures expressed in millions of Chilean pesos. US$ Figures expressed in US dollars. ThUS$ Figures expressed in thousands of US dollars. MUS$ Figures expressed in millions of US dollars. COP$ Figures expressed in Colombian pesos. MCOP$ Figures expressed in millions of Colombian pesos. UF Figures expressed in Unidades de Fomento (a Chileaninflation- indexed,peso- denominatedmonetary unit that is set daily based on changes in the Chilean Consumer Price Index). 2 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As of March 31, 2015 and December 31, 2014 (Figures in millions of Chilean pesos - MCh$) Note ASSETS MCh$ MCh$ Cash and due from banks 5 Transactions in the course of collection 5 Trading securities 6 Receivables from repurchase agreements and securities borrowing 7 Derivative instruments Loans and advances to banks 8 Loans to customers 9 Financial assets available for sale 10 Financial assets held to maturity 10 Investments in other companies 11 Intangible assets 12 Property, plant and equipment 13 Current tax assets Deferred tax assets Other assets 14 TOTAL ASSETS LIABILITIES Current accounts and other demand deposits 15 Transactions in the course of payment 5 Payables from repurchase agreements and securities lending 7 Savings accounts and time deposits 15 Derivative instruments Borrowings from financial institutions 16 Debt issued 17 Other financial obligations 17 Current tax liabilities - - Deferred tax liabilities Provisions Other liabilities 18 TOTAL LIABILITIES EQUITY Attributable to owners of the Bank: Capital 20 Reserves 20 Valuation accounts 20 Retained earnings: Retained earnings from prior periods 20 Profit for the period 20 Less: Provision for minimum dividends Non-controlling interest 20 TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The attached notes 1-31 are an integral part of these consolidated financial statements. 3 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME FOR THE PERIOD For the periods ended March 31, 2015 and 2014 (Figures in millions of Chilean pesos - MCh$) Note MCh$ MCh$ Interest and indexation income 21 Interest and indexation expenses 21 Net interest and indexation income Fee and commission income 22 Fee and commission expenses 22 Net fee and commission income Net financial operating income 23 Net foreign exchange transactions 24 Other operating income Total operating income Credit risk provisions 25 OPERATING INCOME, NET OF CREDIT RISK PROVISIONS Personnel expenses 26 Administrative expenses 27 Depreciation and amortization 28 Impairment 28 - Other operating expenses TOTAL OPERATING EXPENSES NET OPERATING INCOME Income attributable to investments in other companies 11 Profit before taxes Income taxes PROFIT FOR THE PERIOD Attributable to: Owners of the Bank Non-controlling interest 20 Earnings per share attributable to owners of the Bank: (expressed in Chilean pesos) Basic earnings per share 20 Diluted earnings per share 20 The attached notes 1-31 are an integral part of these consolidated financial statements. 4 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OTHER COMPREHENSIVE INCOME FOR THE PERIOD For the periods ended March 31, 2015 and 2014 (Figures in millions of Chilean pesos - MCh$) Note MCh$ MCh$ PROFIT FOR THE PERIOD OTHER COMPREHENSIVE INCOME (LOSS) THAT WILL BE RECLASSIFIED TO PROFIT IN SUBSEQUENT PERIODS Financial assets available for sale Gain (loss) from currency translation of Colombian investment and New York branch Loss from hedge of net investment in foreign operation Loss from cash flow hedge Other comprehensive income (loss) before taxes Income taxes related to other comprehensive income (loss) Total other comprehensive income (loss) that will be reclassified to profit in subsequent periods (56,501) OTHER COMPREHENSIVE INCOME THAT WILL NOT BE RECLASSIFIED TO PROFIT IN SUBSEQUENT PERIODS - - TOTAL OTHER COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE INCOME (LOSS) FOR THE PERIOD Attributable to: Owners of the Bank Non-controlling interest 20 The attached notes 1-31 are an integral part of these consolidated financial statements. 5 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the periods ended March 31, 2015 and 2014 and December 31, 2014 (Figures in millions of Chilean pesos—MCh$—except for the number of shares Valuation Accounts Retained Earnings Number of Shares Capital Reserves Financial Assets Available for Sale Hedge of Net Investment in Foreign Operation Cash Flow Hedge Income Taxes Related to Other Comprehensive Income (Loss) Translation Adjustment Subtotal Valuation Accounts Retained Earnings from Prior Periods Profit for the Period Provision for Minimum Dividends Total Attributable to Owners of the Bank Non- Controlling Interest Total Equity In millions MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Equity as of January 1, 2014 ) Increase or decrease in capital and reserves - Profit distribution - ) ) - ) Provision for minimum dividends - ) ) - ) Comprehensive income (loss) for the period - - - ) ) - - Movements generated by non-controlling interest - Equity as of March 31, 2014 ) Equity as of January 1, 2014 ) Increase or decrease in capital and reserves - Profit distribution - ) ) - ) Provision for minimum dividends - ) ) - ) Comprehensive income (loss) for the period - - - ) - - Movements generated by non-controlling interest - ) ) Equity as of December 31, 2014 ) Equity as of January 1, 2015 ) Increase or decrease in capital and reserves - Profit distribution - ) - - - Provision for minimum dividends - ) ) - ) Comprehensive income (loss) for the period - - - ) - - ) ) Movements generated by non-controlling interest - ) ) Equity as of March 31, 2015 ) The attached notes 1-31 are an integral part of these consolidated financial statements. 6 CORPBANCA AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the periods ended March 31, 2015 and 2014 (Figures in millions of Chilean pesos - MCh$) Note 31-03-2015 31-03-2014 MCh$ MCh$ CASH FLOWS FROM OPERATING ACTIVITIES: Profit for the period before taxes Charges (credits) to income that do not represent cash flows: Depreciation and amortization 28 Credit risk provisions 25 Provisions and write-offs for assets received in lieu of payment Provisions for contingencies Adjustment to market value of investments and derivatives Net interest and indexation income 21 Net fee and commission income 22 Net foreign exchange transactions 24 Changes in deferred tax assets and liabilities Changes in foreign exchange rates of assets and liabilities Other (credits) charges that do not represent cash flows Subtotal Loans to customers and banks Receivables from repurchase agreements and securities borrowing Trading securities Financial assets available for sale Financial assets held to maturity Other assets and liabilities Savings accounts and time deposits Current accounts and other demand deposits Payables from repurchase agreements and securities lending Dividends received from investments in other companies Foreign borrowings obtained Repayment of foreign borrowings Interest paid Interest earned Income taxes Repayment of other borrowings Net cash flows provided by (used in) operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property, plant and equipment and intangible assets Sale of property, plant and equipment Proceeds from sale of assets received in lieu of payment Net cash flows used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Debt issued Redemption of debt issued Dividends paid 20 Net cash flows used in financing activities Effect of changes in exchange rates NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 5 Net increase (decrease) in cash and cash equivalents The attached notes 1-31 are an integral part of these consolidated financial statements. 7 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 TABLE OF CONTENTS Page NOTE 1 - GENERAL INFORMATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES 9 NOTE 2 - ACCOUNTING CHANGES 24 NOTE 3 - MATERIAL EVENTS 24 NOTE 4 - SEGMENT REPORTING 28 NOTE 5 - CASH AND CASH EQUIVALENTS 34 NOTE 6 - TRADING SECURITIES 36 NOTE 7 - OPERATIONS WITH REPURCHASE AGREEMENTS AND SECURITIES BORROWING/LENDING 37 NOTE 8 - LOANS AND ADVANCES TO BANKS 39 NOTE 9 - LOANS TO CUSTOMERS, NET 41 NOTE 10 - INVESTMENT SECURITIES 44 NOTE 11 - INVESTMENTS IN OTHER COMPANIES 45 NOTE 12 - INTANGIBLE ASSETS 47 NOTE 13 - PROPERTY, PLANT AND EQUIPMENT 50 NOTE 14 - OTHER ASSETS 53 NOTE 15 - DEPOSITS AND OTHER DEMAND OBLIGATIONS AND BORROWINGS 55 NOTE 16 - BORROWINGS FROM FINANCIAL INSTITUTIONS 56 NOTE 17 - DEBT INSTRUMENTS ISSUED AND OTHER FINANCIAL OBLIGATIONS 57 NOTE 18 - OTHER LIABILITIES 61 NOTE 19 - CONTINGENCIES, COMMITMENTS AND RESPONSIBILITIES 62 NOTE 20 - EQUITY 69 NOTE 21 - INTEREST AND INDEXATION INCOME AND EXPENSES 75 NOTE 22 - FEE AND COMMISSION INCOME AND EXPENSES 76 NOTE 23 - NET FINANCIAL OPERATING INCOME 77 NOTE 24 - NET FOREIGN EXCHANGE TRANSACTIONS 77 NOTE 25 - CREDIT RISK PROVISIONS AND IMPAIRMENT 78 NOTE 26 - PAYROLL AND PERSONNEL EXPENSES 79 NOTE 27 - ADMINISTRATIVE EXPENSES 80 NOTE 28 - DEPRECIATION, AMORTIZATION AND IMPAIRMENT 81 NOTE 29 - RELATED PARTY TRANSACTIONS 82 NOTE 30 - RISK MANAGEMENT 86 NOTE 31 - EVENTS AFTER THE REPORTING PERIOD 8 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 1 - GENERAL INFORMATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES General Information – CorpBanca and its Subsidiaries CorpBanca is incorporated under the laws of the Republic of Chile and regulated by the Superintendency of Banks and Financial Institutions (SBIF). The Bank’s objective is to execute and enter into all acts, contracts, transactions or businesses permitted by the General Banking Law, notwithstanding its ability to broaden or restrict its sphere of action, without modifying its bylaws, based on legal provisions issued in the future. This basis ranges from individuals to large corporations. Since 2004, CorpBanca has been regulated by the United States Securities and Exchange Commission ("SEC") because it is listed on the New York Stock Exchange ("NYSE") through an American Depository Receipt ("ADR") program. Its legal domicile is Huérfanos 1072, Santiago, Chile and its website is www.corpbanca.cl. i) History CorpBanca is the oldest private bank currently operating in Chile. It was founded as Banco de Concepción in 1871 by a group of residents of the city of Concepción led by Aníbal Pinto, who would later become President of Chile. In 1971, control of the Bank was transferred to the Chilean Development Corporation (Corporación de Fomento de la Producción or CORFO). That same year, it acquired Banco Francés and Banco Italiano in Chile, which enabled it to expand to Santiago. Between 1972 and 1975, the Bank acquired Banco de Chillán and Banco de Valdivia. In November 1975, CORFO sold its shares of the Bank to private investors, who took control of the Bank in 1976. In 1980, its name changed to Banco Concepción. In 1983, Banco Concepción came under the control of the Chilean Superintendency of Banks, until 1986 when it was acquired by the National Mining Society (Sociedad Nacional de Minería or SONAMI). At this point, the Bank took a special interest in financing small and medium-sized mining interests, increasing its capital and selling part of its high-risk portfolio to the Chilean Central Bank. In 1996, a group of investors led by Álvaro Saieh Bendeck acquired a majority interest in Banco Concepción. Following this change of ownership, the new controller took significant measures to improve risk management, enhance operating efficiency and expand operations. These measures included strict provisioning, cost reductions, technological enhancements and increases in productivity. As part of these efforts, the Bank changed its name to “CorpBanca” and assembled a team of directors and executives with broad experience in the Chilean financial services industry. Since 1998, the Bank has considerably expanded its operations both through organic growth and by acquiring the consumer loan divisions of Corfinsa de Banco Sud Americano (presently Scotiabank 9 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Chile) and Financiera Condell. In 2009, the Bank began a process of international expansion by opening a branch in New York. After that, it inaugurated a representation office in Madrid in 2011 and acquired Banco Santander Colombia, now called Banco CorpBanca Colombia, during the first half of 2012. In early August 2013, CorpBanca also acquired the operations of Helm Bank in Colombia, Panama and the Cayman Islands. As part of this transaction, and in line with its growth and international expansion strategies, CorpBanca Colombia signed an agreement to acquire up to 100% of the shares of Helm Bank S.A. and all of its controlled subsidiaries. To date, it has acquired 99.78% of the total shares and controls that bank and its subsidiaries. This transaction also involved the direct acquisition by CorpBanca (Chile) of an 80% interest in Helm Corredor de Seguros S.A., which operates in Colombia and Panama. On June 1, 2014, Banco CorpBanca Colombia and Helm Bank merged to operate as one bank. ii) CorpBanca Today CorpBanca—controlled by the Saieh Group with a 49.8752% ownership interest—is a commercial bank headquartered in Chile that also has operations in Colombia and Panama. It also has a branch in New York and a representation office in Madrid. As of March 31, 2015, it has total consolidated assets of MCh$ 20,050,782 (MUS$ 32,135) and capital of MCh$ 1,722,763 (MUS$ 2,761). It offers universal banking products targeted towards both retail customers and large and medium-sized companies. The banking business is complemented by subsidiaries engaged in securities and insurance brokerage, trust services, asset management and financial advisory services. Its outstanding performance over the last 15 years has made it today Chile’s fourth largest private bank (as of February 2015 it had market share in Chile of 7.53%). For the twelve-month period ended March 31, 2015, the Bank reported return on average equity (RoAE) of 15.6%—affected by an increase of over US$1,300 million in its capital base in the period from June 2012 to January 2013—and a Basel Index of 11.83%. This solvency enabled it to acquire Banco Santander Colombia (currently Banco CorpBanca Colombia) in mid-2012 in a transaction that also involved the Santo Domingo Group, one of the most important economic groups in the Americas. In early August 2013, CorpBanca also acquired the operations of Helm Bank in Colombia, Panama and the Cayman Islands. As part of its regional expansion process, on January 29, 2014, CorpBanca and CorpGroup signed an agreement with Itaú-Unibanco and Itaú Chile in which the banks agreed to merge operations in Chile and Colombia. The merger of CorpBanca-Itaú Chile is subject to regulatory approval in Chile, Brazil, Colombia, Panama and the United States. The merged bank will be the fourth largest private bank in Chile with US$46 billion in consolidated assets, US$35 billion in loans and US$28.8 billion in deposits. With this greater scale, the new bank will be able to take advantage of diverse cross-selling opportunities and access funds at a lower cost. The new bank's capital will be fortified with a capital increase of US$652 million that Itaú Unibanco will inject into Itaú Chile before the merger. Banco CorpBanca Colombia S.A.’s strategy focuses on: (i) selective growth; (ii) low risk and high provision coverage and (iii) ample liquidity and adequate capitalization. As of March 2015, its consolidated assets totaled MCh$ 7,457,536 (MUS$ 11,952) and its consolidated loan portfolio 10 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 totaled MCh$ 5,196,669 (MUS$ 8,863) with 69% commercial loans and 31% consumer loans. As of March 2015, Banco CorpBanca Colombia posted annualized return on equity of 11.0%—affected by an increase of US$1.0 billion in its capital base in August 2013 as compared to historical levels— and a Basel Index of 12.92% as of March 2015. iii) CorpBanca and Subsidiaries CorpBanca and its subsidiaries (collectively referred to hereinafter as the “Bank” or “CorpBanca”) offer commercial and consumer banking services as well as other services, including factoring, collections, leasing, insurance and securities brokerage, mutual funds and asset management and related transactions in Chile and Colombia. CorpBanca must prepare consolidated financial statements that include its subsidiaries and its foreign branch, as well as investments in banking support subsidiaries, among others. The domestic and foreign markets where the Bank does business are described in subsequent sections. 11 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 SUMMARY OF SIGNIFICANT ACCOUNTING PRINCIPLES a)Accounting Periods Covered These consolidated financial statements cover the periods ended March 31, 2015 and 2014 and December 31, 2014. b)Basis of Preparation of the Consolidated Financial Statements These consolidated financial statements have been prepared in accordance with the Compendium of Accounting Standards issued by the SBIF. The SBIF is the regulator that, in accordance with Article No. 15 of the General Banking Law, establishes that banks must use the accounting principles mandated by it and any matter not addressed therein, as long as it does not contradict its instructions, should adhere to international accounting standards and international financial reporting standards (IFRS) as agreed upon by the International Accounting Standards Board (IASB). Should any discrepancies arise between these accounting principles and the accounting criteria issued by the SBIF, the latter shall take precedence. The notes to the consolidated financial statements contain information in addition to that presented in the Consolidated Statements of Financial Position, the Consolidated Statements of Income for the Period, the Consolidated Statements of Other Comprehensive Income for the Period, the Consolidated Statements of Changes in Equity and the Consolidated Statements of Cash Flows. These notes provide clear, relevant, reliable and comparable narrative descriptions and details on these statements. In accordance with Chapter C-2 Interim Statements of Financial Position of the SBIF Compendium of Accounting Standards, the notes contained in these financial statements have been prepared in accordance with International Accounting Standard No. 34 Interim Financial Reporting, issued by the International Accounting Standards Board (IASB). IAS 34 establishes that interim financial reporting is prepared mainly with the intent to update the contents of the most recent annual consolidated financial statements, placing emphasis on the new activities, events and circumstances that have occurred during the three-month period following the most recent period-end and not duplicating the information published previously in the most recent consolidated financial statements. As a result, these financial statements do not include all of the information required in the complete consolidated financial statements prepared in accordance with international accounting and financial reporting standards issued by the IASB. Therefore, for a proper understanding of the information included in these financial statements, they should be read together with the annual consolidated financial statements of CorpBanca and subsidiaries for the immediately preceding period. c)Consolidation Criteria These consolidated financial statements include the preparation of the separate (individual) financial statements of the Bank and the diverse companies (New York Branch and controlled entities and 12 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 subsidiaries) that are consolidated as of March 31, 2015 and 2014, and December 31, 2014, and include any adjustments and reclassifications necessary to standardize the accounting policies and valuation criteria applied by the Bank in accordance with the standards stipulated by the SBIF Compendium of Accounting Standards. Intercompany balances and any unrealized income or expenses that arise from group intercompany transactions are eliminated in preparing the consolidated financial statements. The same accounting policies, presentation and calculation methods applied in preparing the Group's financial statements for the year ended December 31, 2014, were used in these consolidated interim financial statements, except for any possible amendments to the standards in letter i) below. For consolidation purposes, the financial statements of the New York companies have been converted to Chilean pesos at the exchange rate of Ch$623.96 per US$1 as of March 31, 2015 (Ch$550.62 per US$1 as of March 31, 2014, and Ch$605.46 per US$1 as of December 31, 2014). The Colombian subsidiaries have used the exchange rate of Ch$0.2405 per COP$1 as of March 31, 2015, (Ch$0.2798 per COP$1 as of March 31, 2014 and Ch$0.2532 per COP$1 as of December 31, 2014) in accordance with International Accounting Standard 21, regarding the valuation of foreign investments in economically stable countries. The assets, liabilities, operating income and expenses of subsidiaries net of consolidation adjustments represent 38.54%, 40.44%, 60.11% and 59.43% respectively, of the total assets, liabilities, income and expenses of consolidated operations as of March 31, 2015 (38.28%, 40.18%, 58.00% and 53.35% in December 2014 and 38.13%, 40.16%, 51.84% and 48.55% in March 2014). Unrealized income and expenses from transactions with equity method investments are eliminated from the investment based on the entity's equity interest (as of March 31, 2015 and 2014 and December 31, 2014, the Bank did not record any such transactions). d) Controlled Entities Regardless of the nature of its involvement in an entity (the investee), CorpBanca will determine whether it is a controller by assessing its control over the investee. The Bank controls an investee when it has exposure, or rights, to variable returns from the investor’s involvement with the investee and has the ability to use its power over the investee to affect the amount of the investor’s returns. Therefore, the Company controls an investee if and only if it has all of the following elements: a) Power over the investee, i.e. existing rights that give it the ability to direct the relevant activities of the investee (the activities that significantly affect the investee’s returns); b) Exposure, or rights, to variable returns from its involvement with the investee; c)The ability to use its power over the investee to affect the amount of the investor’s returns. 13 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 When the Bank has less than the majority of voting rights in an investee, but these voting rights are sufficient to give it the practical ability to unilaterally direct the investee's relevant activities, the Bank is determined to have control. The Bank considers all relevant factors and circumstances in evaluating whether voting rights are sufficient to obtain control, including: ·the size of the Bank's holding of voting rights relative to the size and dispersion of holdings of other vote holders; ·potential voting rights held by the investor, other vote holders or other parties; ·rights from other contractual agreements; ·any additional facts and circumstances that indicate that the investor has, or does not have, the current ability to direct the relevant activities when decisions need to be made, including voting behavior patterns in prior shareholder meetings. The Bank reevaluates whether or not it has control in an investee if the facts and circumstances indicate that there have been changes in one or more of the elements of control listed above. The financial statements of controlled companies are consolidated with those of the Bank using the global integration method (line by line). Using this method, all balances and transactions between consolidated companies have been eliminated upon consolidation. The consolidated financial statements include all assets, liabilities, equity, income, expenses, and cash flows from the controller and its subsidiaries presented as if they were one sole economic entity. A controller prepares consolidated financial statements using uniform accounting policies for similar transactions and other events under equivalent circumstances. It also presents non-controlling interests in the Consolidated Statement of Financial Position, within equity, separately from the equity of the owners of the parent company. Changes in a parent's ownership interest in a subsidiary that do not result in a loss of control are equity transactions (i.e. transactions with the owners in their role as such). An entity shall attribute profit for the period and each component of other comprehensive income to the owners of the parent company and the non-controlling interests. The entity shall also attribute total comprehensive income to the owners of the parent company and to the non-controlling interests even if this results in the non-controlling interests having a deficit balance. 14 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 The following table details the entities over which CorpBanca has the ability to exercise control and, therefore, the entities that it consolidates: Country Ownership Percentage As of December 31, 2014 As of December 31, 2013 As of September 30, 2013 Currency Functional Direct % Indirect % Total % Direct % Indirect % Total % Direct % Indirect % Total % CorpBanca Corredores de Bolsa S.A. Chile Ch$ 0.010 0.010 100.00 0.010 100.00 CorpBanca Administradora General de Fondos S.A. Chile Ch$ 0.004 0.004 100.00 0.004 100.00 CorpBanca Asesorías Financieras S.A. 2 Chile Ch$ 0.010 0.010 100.00 0.010 100.00 CorpBanca Corredores de Seguros S.A. Chile Ch$ 0.010 0.010 100.00 0.010 100.00 CorpLegal S.A. 2 Chile Ch$ 0.010 0.010 100.00 0.010 100.00 CorpBanca Agencia de Valores S.A. (absorbed) Chile Ch$ - - - 0.010 100.00 0.010 100.00 SMU CORP S.A. 2 Chile Ch$ - - 51.00 - 51.00 CorpBanca New York Branch 2 U.S. US$ - - -100.00 CorpBanca Securities INC-NY 2 U.S. US$ - - -100.00 Banco CorpBanca Colombia S.A. 3 Colombia COP$ - - 66.39 - 66.39 Helm Bank Colombia S.A. 3(**) Colombia COP$ - 66.243 66.24 - - - Helm Corredores de Seguros 3 Colombia COP$ - - 80.00 80.00 Helm Comisionista de Bolsa S.A (Formerly CIVAL)(*). 3 Colombia COP$ 62.944 63.028 68.09 63.029 68.09 Helm Comisionista de Bolsa S.A. (Merged)(*). 3 Colombia COP$ - - - 62.737 68.24 - 58.035 58.04 CorpBanca Investment Trust Colombia S.A. 3 Colombia COP$ 62.634 - 66.240 66.24 62.737 68.24 Helm Fiduciaria S.A 3 Colombia COP$ - 62.944 - 66.230 66.23 - 57.446 57.45 Helm Bank Panamá S.A. 3 Panama US$ - 66.279 - 66.243 66.24 - 58.037 58.04 Helm Bank Caymán S.A (***). 3 Cayman Islands US$ - 66.243 66.24 - 58.037 58.04 Helm Casa de Valores (Panama) S.A. 3 Panama US$ - 66.276 - 66.240 66.24 - 58.037 58.04 Associates and Banking Support Companies Associates are entities over which the Bank has the capacity to exercise significant influence, but not control or joint control. Usually, this capacity manifests itself through an ownership interest equal to or greater than 20% of the entity's voting rights and is valued using the equity method. Other factors considered in determining whether there is significant influence over an entity include representation on the board of directors and the existence of material transactions. The Bank analyzed the equity method and decided not to use this method for banking support companies, based on the degree of significant influence exercised over these companies and not its ownership percentage. (1)Companies regulated by the Superintendency of Banks and Financial Institutions (SBIF). The remaining companies in Chile are regulated by the Superintendency of Securities and Insurance (SVS). (2)On February 25, CorpBanca acquired 73,609 shares of the company “Recaudaciones y Cobranzas S.A.”, and its subsidiary CorpBanca Asesorías Financieras S.A. acquired 1 share of the same company. As a result, the Bank came to hold, directly and indirectly, 100% of its share capital (see Note 3 Material Events). (3)Companies regulated by the Colombian Financial Superintendency, which has a supervision agreement with the SBIF. (4)Company legally merged with CorpBanca Colombia (June 1, 2014). (5)Companies merged in September 2014. The entity has kept the corporate name Helm Comisionista de Bolsa S.A. and the taxpayer ID number of CIVAL. (6)Company liquidated in June 2014. (7)In June 2014, its interest in CorpBanca Colombia decreased from 66.388% to 66.279% because of the merger with Helm Bank. 15 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Investments in Other Companies Shares or rights in other companies are those in which the Bank does not have control or significant influence. These interests are recorded at purchase value (historical cost). Asset Management, Trust Business and Other Related Businesses. CorpBanca and its subsidiaries manage assets maintained in common investment funds and other investment products on behalf of investors. The financial statements of these entities are not included in these consolidated financial statements except when the Bank controls the entity. As of March 31, 2015 and 2014, the Bank does not control or consolidate any trust businesses or other entities related to this type of business. The assets managed by CorpBanca Administradora General de Fondos S.A., CorpBanca Investment Trust Colombia S.A. and Helm Fiduciaria that are owned by third parties are not included in the consolidated financial statements. e)Use of Estimates and Judgment Preparing consolidated financial statements requires that the Company’s management makes judgments, estimates and assumptions that affect the application of accounting policies and the amounts of assets, liabilities, income and expenses presented. Real results could differ from these estimated amounts. In certain cases, SBIF standards and generally accepted accounting principles require assets and liabilities to be recorded and/or disclosed at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. an exit price). The transaction is carried out in the principal or most advantageous market and is not forced (i.e. it does not consider factors specific to the Group that may influence a real transaction). When market prices in active markets are available, they have been used as a valuation basis. When market prices in active markets are not available, the Bank estimates these values based on the best information available, including the use of models or other valuation techniques. The Bank has established provisions to cover possible loan losses in accordance with SBIF regulations. In estimating provisions, these regulations require provisions to be regularly assessed, taking into consideration factors such as changes in the nature and size of the loan portfolio, forecasted portfolio trends, loan quality and economic conditions that may affect debtor payment capacity. Changes in loan loss allowances are presented as “Credit Risk Provisions” in the Consolidated Statement of Income for the Period. Loans are charged off when management determines that the loan or a portion of the loan cannot be collected in accordance with SBIF regulations in Chapter B-2 “Impaired or Charged-Off Loans”. Credit risk provisions are reduced to record charge-offs. In particular, information regarding more significant areas of estimates of uncertainties and critical judgments in applying accounting policies that have the most significant effect on the amounts recognized in the consolidated financial statements are described in the following notes: 16 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 ·Useful life of material and intangible assets (notes 12, 13 and 28) ·Valuation of goodwill (notes 12 and 28) ·Credit risk provisions (notes 8, 9 and 25) ·Fair value of financial assets and liabilities (notes 6, 7, 10 and 30) ·Contingencies and commitments (Note 19) ·Impairment losses for certain assets (notes 8, 9, 10 and 28) ·Consolidation perimeter and evaluation of control (Note 1, letter c)) During the three-month period ended March 31, 2015, there have been no significant changes in the estimates made as of year-end 2014 that differ from those included in these consolidated financial statements. f)Relative Importance In determining disclosures about different financial statement items and other matters, in accordance with IAS 34 Interim Financial Reporting, the Bank has considered the relative importance of these items with respect to the financial statements for the period. g)Seasonal or Cyclical Nature of Interim Transactions: The activities carried out by the Bank and its subsidiaries are not seasonal or cyclical in nature. As a result, no specific disclosures have been included in the notes to the consolidated financial statements for the period ended March 31, 2015. h)Uniformity The accounting policies used in preparing these financial statements are consistent with the audited annual financial statements as of December 31, 2014. i)New Accounting Pronouncements New and Revised IFRS Issued but not yet Effective: New IFRS Mandatory Effective Date IFRS 9 Financial Instruments Annual periods beginning on or after January 1, 2018 IFRS 14 Regulatory Deferral Account Annual periods beginning on or after January 1, 2016 IFRS 15 Revenue from Contracts with Customers Annual periods beginning on or after January 1, 2017 17 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Amendments to IFRS Mandatory Effective Date Accounting for Acquisitions of Interests in Joint Operations (Amendments to IFRS 11) Annual periods beginning on or after January 1, 2016 Clarification of Acceptable Methods of Depreciation and Amortization (Amendments to IAS 16 and IAS 38) Annual periods beginning on or after January 1, 2016 Agriculture: Bearer Plants (Amendments to IAS 16 and IAS 41) Annual periods beginning on or after January 1, 2016 Equity Method in Separate Financial Statements (Amendments to IAS 27) Annual periods beginning on or after January 1, 2016 Sale or Contribution of Assets between an Investor and its Associate or Joint Venture (Amendments to IFRS 10 and IAS 28) Annual periods beginning on or after January 1, 2016 Presentation of Financial Statements (Amendments to IAS 1) Annual periods beginning on or after January 1, 2016 Investment Entities: Applying the Consolidation Exception (Amendments to IFRS 10, IFRS 12 and IAS 28). Annual periods beginning on or after January 1, 2016 Annual Improvements Cycle 2012-2014 - Amendments to Four IFRS. Annual periods beginning on or after July 1, 2016 IFRS 9 Financial Instruments On November 12, 2009, the International Accounting Standards Board (IASB) issued IFRS 9 Financial Instruments. This standard introduces new requirements for classifying and measuring financial assets. It is effective for annual periods beginning on or after January 1, 2013, allowing early adoption. IFRS 9 specifies how an entity should classify and measure its financial assets. This standard requires that all financial assets be classified on the basis of an entity's business model for managing the financial assets and the contractual cash flow characteristics of the financial asset. Financial assets are either measured at amortized cost or at fair value. Only those financial assets measured at amortized cost are tested for impairment. On October 28, 2010, the IASB published a revised version of IFRS 9 Financial Instruments. The revised standard retains the requirements for classification and measurement of financial assets that were published in November 2009 but adds guidance on the classification and measurement of financial liabilities. As part of the restructuring of IFRS 9, the IASB has also copied the guidance on derecognition of financial instruments and related implementation guidance from IAS 39 to IFRS 9. This new guidance concludes the first phase of the IASB's project to replace IAS 39. The other phases (impairment and hedge accounting) have not yet been finalized. The guidance included in IFRS 9 regarding the classification and measurement of financial assets has not changed from that in IAS 39. In other words, financial liabilities will continue to be measured at either amortized cost or fair value through profit and loss. The concept of bifurcating derivatives incorporated in a contract for a financial asset has also not changed. Financial liabilities held for trading will continue to be measured at fair value through profit and loss and all other financial assets will be measured at amortized cost unless the fair value option is applied using the criteria currently existing in IAS 39. 18 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Nevertheless, there are two differences with respect to IAS 39: · The presentation of the effects of changes in the fair value attributable to the credit risk of a liability; and · The elimination of the cost exemption for derivative liabilities to be settled by delivery of unquoted equity instruments. On December 16, 2011, the IASB issued Mandatory Effective Date and Transitional Disclosures (Amendments to IFRS 9), deferring the effective date of the 2009 and 2010 versions to annual periods that begin on or after January 1, 2015. Prior to the amendments, application of IFRS 9 was mandatory for annual periods that began after 2013. The amendments change the requirements for the transition from IAS 39 Financial Instruments: Recognition and Measurement to IFRS 9. Furthermore, the amendments also modify IFRS 7 Financial Instruments: Disclosures to add certain requirements in the reporting period in which the effective date of IFRS 9 is included. On November 19, 2013, the IASB issued a revised version of IFRS 9, which introduces a new chapter to IFRS 9 on hedge accounting, putting in place a new hedge accounting model that is designed to be more closely aligned with how entities undertake risk management activities when hedging financial and non-financial risk exposures. The revised version of IFRS 9 permits an entity to apply only the requirements introduced in IFRS 9 (2010) for the presentation of gains and losses on financial liabilities designated as at fair value through profit or loss without applying the other requirements of IFRS 9, meaning the portion of the change in fair value related to changes in the entity's own credit risk can be presented in other comprehensive income rather than within profit or loss. The mandatory implementation of IFRS 9 (2013), IFRS 9 (2010) and IFRS 9 (2009) is for annual periods beginning on or after January 1, 2018. In accordance with SBIF instructions in section 12 of Chapter A-2 Limits or Specifications on the Use of General Criteria of the Compendium of Accounting Standards, this standard cannot be adopted early and, moreover, may not be applied until the SBIF makes use mandatory for all banks. IFRS 14 Regulatory Deferral Account On January 30, 2014, the IASB issued IFRS 14 Regulatory Deferral Accounts. This standard is applicable to first-time adopters of IFRS and for entities which are involved in rate-regulated activities and recognized regulatory deferral account balances under its previous generally accepted accounting principles. This standard requires separate presentation of regulatory deferral account balances in the statement of financial position and statement of comprehensive income. IFRS 14 is effective for an entity's first annual IFRS financial statements for a period beginning on or after January 1, 2016, with earlier application permitted. Management is still in the process of evaluating the potential impact of these amendments. 19 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 IFRS 15 Revenue from Contracts with Customers On May 28, 2014, the IASB has published its new standard, IFRS 15 Revenue from Contracts with Customers. At the same time, the Financial Accounting Standards Board (FASB) has published its equivalent revenue standard, ASU 2014-09. The new standard provides a single, principles based five-step model to be applied to all contracts with customers: i) identify the contract with the customer, ii) identify the performance obligations in the contract, iii) determine the transaction price, iv) allocate the transaction price to the performance obligations in the contracts, v) recognize revenue when (or as) the entity satisfies a performance obligation. IFRS 15 must be applied in an entity's first annual IFRS financial statements for periods beginning on or after January 1, 2017. Application of the standard is mandatory and early adoption is permitted. An entity that chooses to apply IFRS 15 earlier than January 1, 2016 must disclose this fact. Management is still in the process of evaluating the potential impact of these amendments. IFRS 11 Accounting for Acquisitions of Interests in Joint Operations On May 6, 2014, the IASB issued Accounting for Acquisitions of Interests in Joint Operations (Amendments to IFRS 11). These amendments clarify the accounting for acquisitions of an interest in a joint operation when the operation constitutes a business. It amends IFRS 11 Joint Arrangements to require an acquirer of an interest in a joint operation in which the activity constitutes a business (as defined in IFRS 3 Business Combinations) to: · Apply all of the business combinations accounting principles in IFRS 3 and other IFRS, except for those principles that conflict with the guidance in IFRS 11; · Disclose the information required by IFRS 3 and other IFRS for business combinations. The amendments are effective for annual periods beginning on or after January 1, 2016. Earlier application is permitted but corresponding disclosures are required. The amendments apply prospectively. Management is still in the process of evaluating the potential impact of these amendments. IAS 16 and IAS 38 Clarification of Acceptable Methods of Depreciation and Amortization On May 12, 2014, the IASB published Clarification of Acceptable Methods of Depreciation and Amortization (Amendments to IAS 16 and IAS 38). The amendments provide additional guidance on how the depreciation or amortization of property, plant and equipment and intangible assets should be calculated. They are effective for annual periods beginning on or after January 1, 2016, with earlier application permitted. Management is still in the process of evaluating the potential impact of these amendments. 20 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 IAS 16 and IAS 41 Agriculture: Bearer Plants On September 30, 2014, the IASB published Agriculture: Bearer Plants (Amendments to IAS 16 and IAS 41). The amendments bring bearer plants, which are used solely to grow produce, into the scope of IAS 16 so that they are accounted for in the same way as property, plant and equipment. The amendments are effective for annual periods beginning on or after January 1, 2016, with earlier application permitted. It amends IAS 16 Property, Plant and Equipment and IAS 41 Agriculture to: · Include 'bearer plants' within the scope of IAS 16 rather than IAS 41, allowing such assets to be accounted for a property, plant and equipment and measured after initial recognition on a cost or revaluation basis in accordance with IAS 16; · Introduce a definition of 'bearer plants' as a living plant that is used in the production or supply of agricultural produce, is expected to bear produce for more than one period and has a remote likelihood of being sold as agricultural produce, except for incidental scrap sales; · Clarify that produce growing on bearer plants remains within the scope of IAS 41. Management is still in the process of evaluating the potential impact of these amendments. IAS 27 Equity Method in Separate Financial Statements On August 18, 2014, the IASB published Equity Method in Separate Financial Statements (Amendments to IAS 27). The amendment allows subsidiaries, joint ventures and associates to consider the option of using the equity method in separate financial statements. The amendment is effective for annual periods beginning on or after January 1, 2016, with earlier application permitted. Management is still in the process of evaluating the potential impact of these amendments. IFRS 10 and IAS 28 Sale or Contribution of Assets between an Investor and its Associate or Joint Venture On September 11, 2014, the IASB published Sale or Contribution of Assets between an Investor and its Associate or Joint Venture (Amendments to IFRS 10 and IAS 28). The amendments to IFRS 10 Consolidated Financial Statements and IAS 28 Investments in Associates and Joint Ventures (2011) are intended to clarify the accounting for the sale or contribution of assets by an investor to its associate or joint venture, therefore: -They require full recognition in the investor's financial statements of gains and losses arising from the sale or contribution of assets that constitute a business (based on the definition in IFRS 3 Business Combinations). -They require partial recognition of gains and losses, using the equity method, arising from the sale or contribution of assets that do not constitute a business. 21 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 These requirements apply regardless of the legal form of the transaction. Management is still in the process of evaluating the potential impact of these amendments. IFRS 10 Consolidated Financial Statements, IFRS 12 Disclosure of Interests in Other Entities and IAS 28 Investments in Associates and Joint Ventures In December 2014, the IASB amended IFRS 10, IFRS 12 and IAS 28 related to the application of the consolidation exception for investment entities. The amendments introduce minor clarifications regarding the requirements for accounting for investment entities. They also provide relief in certain circumstances, which will reduce the cost of applying these standards. Application of these amendments is mandatory for periods beginning on or after January 1, 2016. Early adoption is permitted. Management is still in the process of evaluating the potential impact of these amendments. IAS 1 Presentation of Financial Statements In December 2014, the IASB published Disclosure Initiative (Amendments to IAS 1) as part of the initiative to improve presentation and disclosure in financial reports. These amendments are in response to consultations on presentation and disclosure requirements and have been designed to allow companies to apply professional judgment in determining what information should be disclosed in their financial statements. The effective date for these amendments is for periods beginning on or after January 1, 2016. Early adoption is permitted. Management is still in the process of evaluating the potential impact of these amendments. Annual Improvements Cycle 2012 - 2014 Standard Topic Details IFRS 5 Non-current Assets Held for Sale and Discontinued Operations Changes in methods of disposal. IFRS 5 is amended to stipulate that in circumstances in which an entity: (a)reclassifies an asset (or disposal group) directly from held for distribution to held for sale; or (b)reclassifies an asset (or disposal group) directly from held for sale to held for distribution; said entity should not follow the guidance in paragraphs 27 to 29 to account for this change. IFRS 5 also states that in circumstances where an entity determines that the asset (or disposal group) is no longer available for immediate distribution or that the distribution is no longer highly probable, it must discontinue held-for- 22 distribution accounting and apply the guidance in paragraphs 27 to 29 of IFRS 5. The entity shall apply these amendments prospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors for annual periods beginning on or after January 1, 2016. Earlier application is permitted and must be disclosed. IFRS 7 Financial Instruments: Disclosures Servicing contracts and interim financial statement disclosures. Adds guidance to clarify how an entity should apply the guidance in paragraph 42C of IFRS 7 to a servicing contract to decide whether it is "continuing involvement" for the purpose of determining the disclosures required by paragraphs 42E to 42H of IFRS 7. The entity shall apply these amendments retrospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors for annual periods beginning on or after January 1, 2016, unless the entity does not need to apply the amendments in paragraphs B30 and B30A for any period beginning before the annual period. Early application of the amendments in paragraphs 44R, B30 and B30A is permitted. IAS 19 Employee Benefits Discount rate: regional market issue The IASB clarifies that high quality corporate bonds used in estimating the discount rate for post-employment benefits should be denominated in the same currency as the liability. Thus, the depth of the market for high quality corporate bonds should be assessed at currency level. The entity shall apply this amendment for annual periods beginning on or after January 1, 2016. Early implementation is permitted. If an entity applies the amendment in a prior period, it must disclose this circumstance. The entity shall apply the amendments contained in paragraph 176 from the beginning of the first comparative periods presented in the first financial statements in which the entity applies the amendment. Any initial adjustment resulting from applying the amendment must be recognized in equity at the beginning of that period. IAS 34 Interim Financial Reporting Disclosure of information “elsewhere in the interim financial report” The IASB amends IAS 34 to clarify the meaning of disclosing information "elsewhere in the interim financial report" and requires the inclusion of a cross-reference from the interim financial statements to the location of this information. The entity shall apply these amendments prospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimates and Errors for annual periods beginning on or after January 1, 2016. Earlier application is permitted and must be disclosed. Management is still in the process of evaluating the potential impact of these amendments. The IASB amends IAS 34 to clarify the meaning of disclosing information "elsewhere in the interimfinancial report"andrequires the inclusion of a cross-reference from the interim financialstatements to the location of this information. The entity shall apply these amendmentsprospectively in accordance with IAS 8 Accounting Policies, Changes in Accounting Estimatesand Errors for annual periods beginning on or after January 1, 2016. Earlier application is permittedand must be disclosed. 23 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 2 - ACCOUNTING CHANGES During the three-month period ended March 31, 2015, no significant accounting changes have occurred that affect the presentation of these consolidated financial statements. NOTE 3 - MATERIAL EVENTS As of March 31, 2015, the following material events affecting the operations of the Bank and its subsidiaries or the consolidated financial statements have occurred: CORPBANCA a)Authorization for Itaú-CorpBanca Merger On January 6, 2015, the Panamanian Superintendency of Banks approved the merger of Banco Itaú Chile and CorpBanca that was announced in 2013. The Panamanian Superintendency of Securities Markets, through SMV ruling No. 164-2015, dated March 25, 2015, authorized the change in the controlling shareholder of Helm Casa de Valores (Panamá) S.A. The Colombian Stock Exchange, through a letter dated February 27, 2015, authorized the change in the real indirect beneficiaries of Helm Comisionista de Bolsa S.A. In a letter dated March 13, 2015, the Colombian Financial Superintendency authorized the change in the real indirect beneficiaries of Helm Corredor de Seguros S.A. Integration of these banks is now only conditional upon approval from the shareholders of both entities as well as regulatory approval from the SBIF. b)Board Meeting On February 20, 2015, the board convened an ordinary general shareholders’ meeting for March 12, 2015, in order to conduct routine business and, among other items, to approve the financial statements for 2015 that report profit of MCh$226,260, and the board’s proposal to distribute MCh$113,130 in earnings, representing 50% of 2014 profit for the year, which translates into a dividend of Ch$0.332384912 per share to be distributed among all 340,358,194,234 shares issued by the Bank. This distribution of dividends was approved at the meeting and will therefore be paid once the shareholders' meeting has concluded. 24 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 c)Acquisition of Shares of Recaudaciones y Cobranzas S.A On February 25, 2015, CorpBanca acquired 73,609 shares of the company “Recaudaciones y Cobranzas S.A.”, and its subsidiary CorpBanca Asesorías Financieras S.A. acquired 1 share of the same company. As a result, the Bank came to hold, directly and indirectly, 100% of its share capital. The entity was acquired from the companies CorpGroup Service S.A. and Inversiones CorpGroup Interhold Limitada for a total of Ch$ 488 million. As a result, and as agreed by the Bank's board of directors in January 2012, the company Recaudaciones y Cobranzas S.A., which provides court and out-of-court collections services for loans, became a subsidiary of the bank under the terms of letter b) of articles 70 and 72 of the General Banking Law. d)Modification of Transaction between CorpBanca and Banco Itaú On March 3, 2015, the Bank rectified the information reported to the market as an essential event on January 29, 2014, regarding the transaction between CorpBanca and Banco Itáu Chile. That communication reported that CorpGroup undertook to sell 1.53% of CorpBanca's share capital, consisting of 5,208,344,218 shares of the Bank, and incorrectly reported that CorpGroup would hold a 32.92% interest in the combined entity once the merger was complete. In actuality, after disposing of those shares and once the transaction is complete, CorpGroup will have a 33.13% interest. The relative interests in the merged bank will be as follows: (a) Itáu-Unibanco: 33.58%;(b) CorpGroup: 33.13%; and (c) Market (float): 33.29%. CORPBANCA ADMINISTRADORA GENERAL DE FONDOS S.A. At the thirtieth ordinary general shareholders’ meeting held on February 16, 2015, the shareholders approved the financial statements and annual report as of December 31, 2014. At the same meeting, the chairman proposed to shareholders that all profits for the year ended 2014, totaling MCh$ 4,083, be distributed as dividends. The proposal was unanimously approved by those shareholders present, who agreed to authorize the board of directors to decide when these dividends will be paid during 2015. CORPBANCA CORREDORES DE BOLSA S.A. In the twenty-second ordinary general shareholders’ meeting held March 12, 2015, shareholders agreed to reelect the following directors in accordance with article 32 of the Corporations Law: José Francisco Sánchez Figueroa, José Manuel Garrido Bouzo, Pablo De la Cerda Merino, Américo Becerra Morales and Felipe Hurtado Arnolds. 25 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 CORPLEGAL S.A. In a meeting of the board of directors on January 30, 2015, Andres Covacevich Cornejo presented his resignation. Jorge Max Palazuelos was elected to replace him. BANCO CORPBANCA COLOMBIA S.A. a) Profit Distribution In March 2015, shareholders of Banco CorpBanca Colombia and the other companies within the CorpBanca Colombia Group met and agreed to distribute profits as follows: BANCO CORPBANCA COLOMBIA MM$COP MM$ Profit for the period Release of fiscal reserve - - Total available to shareholders Dividend payments - - To increase legal reserve In accordance with article 451 of the Commerce Code, the distribution for 2014 profits does not include amounts for statutory reserves, occasional reserves or tax payments. Therefore, 100% of profit for the year will be allocated to legal reserves as indicated. 26 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 CORPBANCA INVESTMENT TRUST COLOMBIA CorpBanca Investment Trust Colombia MCOPS MCh$ Profit for the period Release of fiscal reserve - - Total available to shareholders Dividend payments To increase legal reserve Dividend payment of COP$1,765.88 per share for 7,510,522 outstanding common shares, payable in cash to shareholders registered as of April 1, 2015, of which Banco CorpBanca received MCOP$12,533 (MCh$3,014) and CorpBanca Chile received MCOP$729 (MCh$175). HELM COMISIONISTA HELM COMISIONISTA MCOPS MCh$ Profit for the year 2014 Retained earnings from prior years 418 Total available to shareholders to maintain retained earnings Dividend payments To increase legal reserve Dividend payment of COP$0.39603662388283 per share for 10,100,076 shares, payable in cash to shareholders registered as of April 1, 2015, of which Banco CorpBanca received MCOP$ 3,324, (MCh$799) and CorpBanca Chile received MCOP$78 (MCh$19). 27 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 4 - SEGMENT REPORTING Segment reporting is determined by the Bank on the basis of its operating segments, which are differentiated mainly by the risks and returns that affect them. Reporting segments and the criteria used for reporting to the Bank’s chief operating decision maker are in accordance with IFRS 8 Operating Segments. Management reviews its segments on the basis of gross operating margin and uses average balances to evaluate performance and allocate resources. The Bank's commercial activities take place mainly in the domestic market. It has strategically aligned its operations into four divisions for its four commercial segments based on market segmentation and the needs of its customers and commercial partners. The seven commercial segments are: Commercial Banking (which includes the Large Companies, Real Estate and International Wholesale Division and the Companies Division), Retail Banking (which includes Traditional and Private Banking and the Consumer Banking Division), International and Treasury Division, Other Financial Services and Colombia. The Bank manages these commercial segments using an information system on internal profitability. The Bank has also included geographic disclosures on its operations in New York, and those in Colombia through the acquisition of Banco CorpBanca Colombia and subsidiaries (which also includes the operations of Helm Bank and subsidiaries and Helm Corredores de Seguros starting from August 2014), as detailed above. Each commercial segment is described below: Segments for Chile and the United States Commercial Banking · The Large Companies, Real Estate and International Wholesale Division consists of companies that belong to major economic groups, specific industries and companies with sales greater than US$60 million. It also includes companies from the real estate and financial industry sectors. · The Companies Division includes a wide range of financial products and services for companies with annual sales of less than US$60 million. The leasing and factoring departments have been included in this segment. Retail Banking · Traditional and Private Banking offers, among other products, checking accounts, consumer loans, credit cards and mortgage loans to medium and high-income segments. Retail Banking includes consumer loans, personal loans, auto loans and credit cards. · The Consumer Banking Division (Condell) offers consumer loans to individuals with income up to ThCh$600. 28 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 International and Treasury Division This segment mainly includes treasury activities such as financial management, funding and liquidity as well as international commercial activities. Financial Services These are services provided by our subsidiaries that include insurance brokerage, financial advisory services, asset management and securities brokerage. Colombia The commercial activities of this segment are carried out by Banco CorpBanca Colombia S.A. and its subsidiaries. These correspond to operations and business carried out by these entities in that country, primarily related directly to the needs of their customers and the Bank's strategy, grouped as follows: Commercial Banking, Retail Banking, Treasury Operations and International Business or Operations. They offer additional products and other financial services through their different subsidiaries in order to provide comprehensive service to their current and potential customers. This segment is determined by the Bank on the basis of its operating segments, which are differentiated mainly by the risks and returns that affect them. Colombia has been identified as a separate operating segment based on the business activities described above. Its operating results are reviewed regularly by the entity’s highest decision-making authority for operating decisions as one single cash generating unit, to decide about resource allocation for the segment and evaluate its performance, and separate financial information is available for it. Segment information regarding assets, liabilities and income or expenses for the period are presented in accordance with the SBIF Compendium of Accounting Standards. 1. Geographic Information CorpBanca reports revenue by segment from external customers that is: (i)attributed to the entity's country of domicile and (ii)attributed, in aggregate, to all foreign countries where the entity obtains revenue. When revenue from external customers attributed to a particular foreign country is significant, it is disclosed separately. In line with this, the Group operates in three main geographic areas: Chile, Colombia8 and the United States. 8 This segment includes the operations of Helm Bank Caymán S.A, Helm Bank (Panamá) S.A., and Helm Casa de Valores (Panamá). 29 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Net Interest and Indexation Income As of March 31, As of March 31, MCh$ MCh$ Chile Colombia New York The following table details non-segmented assets associated with each geographic area: Non-Segmented Assets Chile Colombia New York As of March 31, Chile Colombia New York As of December 31, 2014 Note MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Cash and due from banks 5 Transactions in the course of collection 5 - - 212,842 Investments in other companies 11 - - Intangible assets* 12 84 93 Property, plant and equipment 13 Current tax assets Deferred tax assets Other assets 14 * This includes goodwill generated in business combinations by operations in Colombia (Colombia segment) totaling MCh$ 366,805 as of March 31, 2015 (MCh$ 386.180 in December 2014). 30 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 2. The information in this note was prepared based on an analysis of: a)Profit or Loss: As of March 31, 2015 Commercial Banking Retail Banking Large Companies and Corporate Division Companies Banking Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Net interest and indexation income 13,804 19,669 17,937 6,599 589 6,862 59,742 125,202 Net fee and commission income Net financial operating income - - Net foreign exchange transactions 17 - Other operating income - Credit risk provisions - Operating income, net of credit risk provisions (10,6 01) Other income and expenses - - Operating expenses Profit (loss) before taxes Average loans Average investments - As of March 31, 2014 Commercial Banking Retail Banking Large Companies and Corporate Division Companies Banking Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Net interest and indexation income 12,281 18,270 17,937 6,022 22,558 4,668 68,498 150,234 Net fee and commission income 1,940 Net financial operating income - - Net foreign exchange transactions - Other operating income - 1 - - Credit risk provisions (1,592) - Operating income, net of credit risk provisions Other income and expenses - Operating expenses Profit (loss) before taxes Average loans Average investments - 31 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 b)Assets and Liabilities As of December 31, 2015 Commercial Banking Retail Banking Large Companies and Corporate Division Companies Banking Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Loans: Mortgage - 31 - Consumer 18 - - Commercial 17 45 Loans, before provisions 45 Credit risk provisions - Loans, net of provisions(*) Trading securities - Receivables from repurchase agreements and securities borrowing - Derivative instruments - Financial assets available for sale - Financial assets held to maturity - Non-segmented assets(**) - Total assets Current accounts 2 Other demand deposits - Deposits and borrowings - Payables from repurchase agreements and securities lending - Derivative instruments - Borrowings from financial institutions - Debt issued - Non-segmented liabilities(**) - Equity - Total liabilities and equity As of December 31, 2014 Commercial Banking Retail Banking Large Companies and Corporate Division Companies Banking Traditional and Private Banking Division Banco Condell Consumer Division International and Treasury Division Other Financial Services Colombia Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Loans: Mortgage - 31 - Consumer 26 - - Commercial 18 Loans, before provisions Credit risk provisions - Loans, net of provisions(*) Trading securities - Receivables from repurchase agreements and securities borrowing - Derivative instruments - Financial assets available for sale - Financial assets held to maturity - Non-segmented assets(**) - Total assets Current accounts 3 Other demand deposits 7,718 - Deposits and borrowings - Payables from repurchase agreements and securities lending - Derivative instruments - Borrowings from financial institutions - Debt issued - Non-segmented liabilities(**) - Equity - Total liabilities and equity 32 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 (*) Loans net of provisions include loans and advances to banks as of March 31, 2015 and December 31, 2014. (**) Non-segmented assets and liabilities as of March 31, 2015 and December 31, 2014, are detailed as follows: The following assets have not been segmented: Note As of March 31, 2015 As of December 31, ASSETS MCh$ MCh$ Cash and due from banks 5 Transactions in the course of collection 5 Investments in other companies 11 Intangible assets 12 Property, plant and equipment 13 Current tax assets Deferred tax assets Other assets 14 The following liabilities have not been segmented: As of As of LIABILITIES Note March 31, December 31, 2015 MCh$ MCh$ Transactions in the course of payment 5 Other financial obligations 17 Current tax liabilities - - Deferred tax liabilities Provisions Other liabilities 18 The percentage of assets and liabilities not included in any segment is 12.7% and 4.3%, respectively, as of March 31, 2015 (13.6% and 3.8% as of December 31, 2014). 33 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 5 - CASH AND CASH EQUIVALENTS a. Detail of Cash and Cash Equivalents The following table details cash and cash equivalents: As of March 31, As of December 31, As of March 31, MCh$ MCh$ MCh$ Cash and due from banks Cash Deposits in the Chilean Central Bank Deposits in domestic banks Deposits in foreign banks Subtotal cash and due from banks Transactions in the course of collection, net Highly liquid financial instruments (1) Repurchase agreements (2) Total cash and cash equivalents This corresponds to trading instruments, available-for-sale investments and fixed income mutual funds maturing in less than three months from the date of acquisition. This corresponds to repurchase agreements maturing in less than three months from the date of acquisition, which are presented in the line item “Repurchase Agreements and Securities Borrowing” in the Statement of Financial Position. Funds in cash and deposits in the Chilean Central Bank are in response to monthly average matching regulations that the Bank must meet. 34 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Items (1) and (2) are detailed as follows: Note As of March 31, As of December 31, As of March 31, MCh$ MCh$ MCh$ Highly liquid financial instruments (1) Trading securities 6 52,271 216,206 Financial assets available for sale 10 28,064 123,242 Total 80,335 118,897 339,448 Repurchase agreements (2) 7 75,440 82,787 b. Transactions in the course of collection Transactions in the course of collection consist of transactions awaiting settlement to increase or decrease funds in the Chilean Central Bank or foreign banks, normally within 12 to 24 business hours following period end, and are detailed as follows: Assets As of March 31, As of December 31, As of March 31, MCh$ MCh$ MCh$ Outstanding notes from other banks 42,072 55,775 54,011 Funds receivable 377,478 157,067 448,654 Subtotal assets 419,550 212,842 502,665 Liabilities Funds payable 350,929 145,771 450,121 Subtotal liabilities 350,929 145,771 Transactions in the course of collection, net 68,621 67,071 52,544 35 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 6 - TRADING SECURITIES Trading securities are detailed as follows: As of March 31, As of December 31, MCh$ MCh$ Chilean Government and Central Bank instruments: Central Bank bonds - - Central Bank promissory notes - - Other Chilean Government and Central Bank instruments Other instruments issued in Chile: Bonds Promissory notes - Other instruments 15 Instruments issued abroad: Bonds Promissory notes - - Other instruments Mutual fund investments: Funds managed for related parties Funds managed for third parties - Total (*) (*) (*) As of March 31, 2015, trading securities totaled MCh$ 52,271 (MCh$ 216,206 as of March 31, 2014), maturing in less than three months from the date of acquisition. (See Note 5). 36 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 7 - OPERATIONS WITH REPURCHASE AGREEMENTS AND SECURITIES BORROWING/LENDING a) The Bank purchases financial instruments under agreements to resell them at a future date. As of March 31, 2015 and December 31, 2014, instruments acquired with sellback agreements are detailed as follows: As of March 31, 2015 Less than Three Months Between Three Months and One Year More than One Year Total MCh$ MCh$ MCh$ MCh$ Chilean Government and Central Bank instruments: Central Bank instruments - Treasury bonds and notes - Other government instruments - Other instruments issued in Chile: - Instruments from other domestic banks 6,158 - - 6,158 Corporate bonds and commercial paper 275 - - 275 Other instruments issued in Chile 10,887 87 - 10,974 Instruments issued abroad: - Government and Central Bank instruments - - 86,085 Other instruments issued abroad - Mutual fund investments: - Funds managed for related parties - Funds managed for third parties - Total 87 - 103,492 As of December 31, 2014 Less than Three Months Between Three Months and One Year More than One Year Total MCh$ MCh$ MCh$ MCh$ Chilean Government and Central Bank instruments: 339 339 Central Bank instruments - Treasury bonds and notes - Other government instruments - Other instruments issued in Chile: - Instruments from other domestic banks 13,148 - - 13,148 Corporate bonds and commercial paper 272 - - 272 Other instruments issued in Chile 10,708 - - 10,708 Instruments issued abroad: - Government and Central Bank instruments 50,973 - 53,612 Other instruments issued abroad - Mutual fund investments: - Funds managed for related parties - Funds managed for third parties - Total 2,639 - 78,079 (*) As of March 31, 2015, purchases with repurchase agreements totaled MCh$ 103,405 (MCh$82,787 as of March 31, 2014), maturing in less than three months from the date of acquisition. (See Note 5). 37 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 b) As of March 31, 2015 and December 31, 2014, instruments sold with repurchase agreements are detailed as follows: As of March 31, 2015 Less than Three Months Between Three Months and One Year More than One Year Total MCh$ MCh$ MCh$ MCh$ Chilean Government and Central Bank instruments: Central Bank instruments - Treasury bonds and notes 4,100 - - Other government instruments - Other instruments issued in Chile: - Instruments from other domestic banks 13,258 - - 13,258 Corporate bonds and commercial paper - Other instruments issued in Chile - Instruments issued abroad: - Government and Central Bank instruments - - 411,739 Other instruments issued abroad - Mutual fund investments: - Funds managed for related parties - Funds managed for third parties - Total - - 429,097 As of December 31, 2014 Less than Three Months Between Three Months and One Year More than One Year Total MCh$ MCh$ MCh$ MCh$ Chilean Government and Central Bank instruments: Central Bank instruments 720 720 Treasury bonds and notes - Other government instruments - Other instruments issued in Chile: - Instruments from other domestic banks 8,138 - - 8,138 Corporate bonds and commercial paper - Other instruments issued in Chile - Instruments issued abroad: - Government and Central Bank instruments 652,805 - - 652,805 Other instruments issued abroad - Mutual fund investments: - Funds managed for related parties - Funds managed for third parties - Total - - 38 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 8 - LOANS AND ADVANCES TO BANKS As of March 31, 2015 and December 31, 2014, loans and advances to banks are detailed as follows: As of March 31, 2015 Unimpaired Portfolio MCh$ Impaired Portfolio MCh$ Total MCh$ Chilean Banks Loans to Chilean banks - - - Provisions and impairment for loans to Chilean banks - - - Subtotal - - - Foreign Banks Loans to foreign banks - 126,881 Other advances to foreign banks - - - Provisions and impairment for loans to foreign banks - (370) Subtotal - 126,511 Chilean Central Bank Restricted deposits in the Chilean Central Bank - 340,000 Subtotal - 340,000 Total - As of December 31, 2014 Unimpaired Portfolio MCh$ Impaired Portfolio MCh$ Total MCh$ Chilean Banks Loans to Chilean banks - - - Provisions and impairment for loans to Chilean banks - - - Subtotal - Foreign Banks - Loans to foreign banks - 194,433 Other advances to foreign banks - - - Provisions and impairment for loans to foreign banks - (271) Subtotal - 194,162 Chilean Central Bank - - - Restricted deposits in the Chilean Central Bank - 620,047 Subtotal - 620,047 Total - 814,209 39 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Movements in provisions and impairment for loans with domestic and foreign banks during the first three months of 2015 and 2014 and the full year in 2014, are detailed as follows: Chilean Banks Foreign Banks Total MCh$ MCh$ MCh$ Balances as of January 1, 2015 - (271) (271) Charge-offs - - - Provisions established - (132) (132) Provisions released - 34 34 Impairment - - - Exchange differences - (1) (1) Balances as of March 31, 2015 - (370) (370) Chilean Banks Foreign Banks Total MCh$ MCh$ MCh$ Balances as of January 1, 2014 - (137) (137) Charge-offs - - - Provisions established - (269) (269) Provisions released - 117 117 Impairment - - - Exchange differences - 18 18 Balances as of December 31, 2014 - (271) (271) Chilean Banks Foreign Banks Total MCh$ MCh$ MCh$ Balances as of January 1, 2014 - (137) (137) Charge-offs - - - Provisions established - (258) (258) Provisions released - 256 256 Impairment - - - Exchange differences - 6 6 Balances as of March 31, 2014 - (133) (133) 40 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 9 - LOANS TO CUSTOMERS, NET a) Loans to Customers As of March 31, 2015 and December 31, 2014, the loan portfolio is detailed as follows: As of March 31, 2015 Gross Assets Provisions Unimpaired Portfolio MCh$ Impaired Portfolio MCh$ Total MCh$ Individual Provisions MCh$ Group Provisions MCh$ Total MCh$ Net Assets MCh$ Commercial loans: Commercial loans Foreign trade loans Current account overdrafts Factoring transactions Lease transactions Other loans and receivables Subtotal Mortgage loans: Loans funded with mortgage bonds - Loans funded with own resources - Other mortgage loans - Lease transactions - Other loans and receivables - Subtotal - Consumer loans: Consumer installment loans - Current account overdrafts - Credit card debtors - Consumer lease transactions - Other loans and receivables - Subtotal - Total Unimpaired Portfolio: This includes individual debtors in the Normal Portfolio (A1 to A6) or the Substandard Portfolio (B1 to B2). For group evaluations, it includes the Normal Portfolio. Impaired Portfolio: This includes individual debtors in the Substandard Portfolio (B3 to B4). For group evaluations, it includes the Default Portfolio. 41 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 As of December 31, 2014 Gross Assets Provisions Recorded Unimpaired Portfolio MCh$ Impaired Portfolio MCh$ Total MCh$ Individual Provisions MCh$ Global provisions MCh$ Total MCh$ Net Assets MCh$ Commercial loans: Commercial loans Foreign trade loans Current account overdrafts Factoring transactions Lease transactions Other loans and receivables Subtotal Mortgage loans: Loans funded with mortgage bonds - Loans funded with own resources - Other mortgage loans - Lease transactions - Other loans and receivables - Subtotal - Consumer loans: Consumer installment loans - Current account overdrafts - Credit card debtors - Consumer lease transactions - Other loans and receivables - Subtotal - Total b) Provisions Movements in provisions during the first three months of 2015 and 2014 and the full year in 2014, are detailed as follows: Individual Provisions Group Provisions Total MCh$ MCh$ MCh$ Balances as of January 1, 2015 Portfolio charge-offs Commercial loans ( 6,648) ( 3,642) ( 10,290) Mortgage loans - ( 746) ( 746) Consumer loans - ( 17,375) ( 17,375) Total charge-offs ( 6,648) ( 21,763) ( 28,411) Provisions established Provisions released ( 17,888) ( 29,902) ( 47,790) Impairment - - - Provisions used ( 6,620) - ( 6,620) Exchange differences ( 4,691) ( 6,863) ( 11,554) Balances as of March 31, 2015 42 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Individual Provisions Group Provisions Total MCh$ MCh$ MCh$ Balances as of January 1, 2014 Portfolio charge-offs Commercial loans ( 20,964) ( 16,133) ( 37,097) Mortgage Loans - ( 2,506) ( 2,506) Consumer Loans - ( 62,032) ( 62,032) Total charge-offs ( 20,964) ( 80,671) ( 101,635) Provisions established Provisions released ( 91,686) ( 84,490) ( 176,176) Impairment - - - Provisions used ( 9,239) - ( 9,239) Exchange differences ( 9,652) ( 19,997) ( 29,649) Balances as of December 31, 2014 Individual Provisions Group Provisions Total MCh$ MCh$ MCh$ Balances as of January 1, 2014 Portfolio charge-offs - Commercial loans ( 2,222) ( 3,633) ( 5,855) Mortgage Loans - ( 603) ( 603) Consumer Loans - ( 17,079) ( 17,079) Total charge-offs ( 2,222) ( 21,315) ( 23,537) Provisions established Provisions released ( 44,240) ( 49,896) ( 94,136) Impairment - - - Provisions used Exchange differences Balances as of March 31, 2014 c)Sale of Portfolio As of March 31, 2015 and 2014, the Bank and its subsidiaries engaged in portfolio purchases and sales. The effect on income of these transactions as a whole does not exceed 5% of before tax profit for the year, and is recorded within net gains from trading and brokerage activities in the Consolidated Statement of Income for the Period, disclosed in Note 23 within “Other Instruments at Fair Value through Profit and Loss”. 43 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 10 - INVESTMENT SECURITIES a) As of March 31, 2015 and December 31, 2014, the Bank records the following instruments as available for sale and held to maturity: As of March 31, As of December 31, Investments quoted on active markets: Available for Sale Held to Maturity Total Available for Sale Held to Maturity Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Chilean Government and Central Bank instruments Central Bank instruments 281,141 - 281,141 276,487 - 276,487 Treasury bonds and notes - - Other government instruments - - Other instruments issued in Chile Deposit promissory notes - - Chilean mortgage bonds - - Bank bonds - Other instruments Instruments issued abroad Foreign government and Central Bank instruments - - Other instruments issued abroad Impairment provision - Investments not quoted on active markets: Corporate bonds and commercial paper - Other instruments - Impairment provision - Total (*) As of March 31, 2015, available-for-sale instruments totaled MCh$ 28,064 (MCh$ 123,242 as of March 31, 2014), maturing in less than three months from the date of acquisition. (See Note 5). Impairment of Investment Securities The Bank's portfolio of investment securities presented no impairment as of March 31, 2015 and December 31, 2014. Within this context, all investments quoted on inactive markets that are classified as available for sale have been recorded at fair value. CorpBanca reviewed the instruments with unrealized losses as of March 31, 2015 and December 31, 2014, and concluded that they were not more than temporarily impaired. Therefore, no adjustments to profit or loss for the period are needed. 44 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 11 - INVESTMENTS IN OTHER COMPANIES a) Investments in Other Companies The Bank’s investments in other companies as of March 31, 2015 and December 31, 2014 are detailed as follows: As of March 31, 2015 As of December 31, 2014 Ownership Interest Ownership Interest % MCh$ % MCh$ Company Nexus S.A. Transbank S.A. Combanc S.A. Redbanc S.A. Sociedad Interbancaria de Depósitos de Valores S.A. 75 75 Imerc OTC S.A. (i) (i) Deceval S.A. (i) (i) A.C.H Colombia (i) (i) Redeban Multicolor S.A. (i) (i) Cámara de Compensación Divisas de Col. S.A. 65 (i) 68 (i) Cámara de Riesgo Central de Contraparte S.A. (i) (i) Cifin (i) (i) Servibanca - Tecnibanca (i) (i) Shares or rights in other companies Share of Bolsa de Comercio de Santiago Share of Bolsa Electrónica de Chile Bolsa de Valores de Colombia (i) (i) Fogacol 150,000 units 73 (i) 150,000 units 77 (i) Total (i) This corresponds to investments in other companies made by its Colombian subsidiaries. For the periods ended March 31, 2015 and 2014, the Bank received dividends from the following companies: As of As of March 31, March 31, MCh$ MCh$ Dividends received Total 45 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Movements in these investments for the periods ended March 31, 2015 and December 31, 2014, are detailed as follows: As of As of March 31, March 31, MCh$ MCh$ Opening carrying amount as of January 1 Investments acquired - 2,664 Investments sold - ( 16) PPA valuation - (1,543) Exchange differences ( 478) Total 46 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 12 - INTANGIBLE ASSETS a) As of March 31, 2015 and December 31, 2014, this account is detailed as follows: As of March 31, 2015 Useful Life Remaining Net Assets as of Gross Accumulated (Years) Life (Years) 01/01/2014 Balance Amortization Net Assets MCh$ MCh$ MCh$ MCh$ Integrated banking system (1) 15 2 Computer software or systems 5 3 IT projects and licenses 7 7 Arising from business combination -Goodwill - -Licenses - -Trademarks 4 3 -Customer relationships 21 19 -Other intangible assets 6 4 Other projects 6 2 Total As of December 31, 2014 Useful Life (Years) Remaining Life (Years) Net Assets as of 01/01/2014 Gross Balance Accumulated Amortization Net Assets MCh$ MCh$ MCh$ MCh$ Integrated banking system (1) 15 2 4,217 9,147 (6,074) 3,073 Computer software or systems 5 3 15,443 34,225 (22,243) 11,982 IT projects and licenses 7 7 23,332 35,186 (11,576) 23,610 Arising from business combination 792,807 751,045 (32,593) 718,452 -Goodwill 411,992 386,180 - 386,180 -Licenses 50,567 46,797 - 46,797 -Trademarks 4 3 - 7,466 (1,703) 5,763 -Customer relationships 21 19 311,578 307,721 (29,871) 277,850 -Other intangible assets 6 4 18,670 2,881 (1,019) 1,862 Other projects 6 2 1,123 1,383 (723) 660 Total 836,922 830,986 (73,209) 757,777 (1) Integrated Banking System (IBS) is the Bank's central operating system, which replaces the diverse operating systems used previously, providing one sole central system that supplies up-to-date information on customers for each of the business lines, calculating net income as well as the profitability of each product and customer segment. 47 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 b) Movements of gross intangible assets as of March 31, 2015 and December 31, 2014, are detailed as follows: Integrated Banking System Computer Software or Systems IT Projects and Licenses Arising from Business Combination Other Projects Total January 1, 2015 34,225 Acquisitions 6 2,199 949 - 4 Retirements - (374) Exchange differences 12 (1,046) (310) 508 Other - Balances as of March 31, 2015 9,165 35,378 35,825 1,521 Balance of note 9,165 35,378 35,825 1,521 Integrated Banking System Computer Software or Systems IT Projects and Licenses Arising from Business Combination Other Projects Total January 1, 2014 9,086 27,948 30,527 811,364 1,703 880,628 Acquisitions 52 7,942 4,985 - 59 13,038 Retirements (13) (313) (1) - (379) (706) Exchange differences 22 (1,352) (325) (60,319) - (61,974) Balances as of December 31, 2014 9,147 34,225 35,186 751,045 1,383 830,986 Balance of note 9,147 34,225 35,186 751,045 1,383 830,986 c) Movements of accumulated amortization of intangible assets as of March 31, 2015 and December 31, 2014, are detailed as follows: Integrated Banking System Computer Software or Systems IT Projects and Licenses Arising from Business Combination Other Projects Total January 1, 2015 (6,074) (22,243) (11,576) (32,593) (723) Amortization for the period (296) (1,930) (1,088) (4,485) (7,972) Exchange differences (10) 896 - 2,320 - Other - - - (5,870) - Balances as of March 31, 2015 (6,380) (23,277) (12,664) (40,628) (896) Balance of note (6,380) (23,277) (12,664) (896) Integrated Banking System Computer Software or Systems IT Projects and Licenses Arising from Business Combination Other Projects Total January 1, 2014 (4,869) (12,505) (7,195) (43,706) Amortization for the period (37,786) Exchange differences - - 8,258 Other 13 8 - - 4 25 Balances as of December 31, 2014 (73,209) Balance of note (73,209) 48 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 d) Impairment At each reporting date, Banco CorpBanca will evaluate whether there is any indication of impairment of any asset. Should any such indication exist, or when impairment testing is required, the entity will estimate the asset's recoverable amount. The entity will conduct impairment testing on an annual basis for intangible assets with indefinite useful lives, as well as intangible assets that are not yet available for use, by comparing their carrying amount with their recoverable amount. Impairment testing can be carried out at any time during the year, as long as it takes place at the same time each year. Impairment testing of different intangible assets can take place on different dates. However, if that intangible asset had been recognized initially during the current year, it will be tested for impairment before the year ends. Impairment of goodwill is determined by evaluating the recoverable amount of each cash generating unit (or group) to which goodwill is allocated. Where the recoverable amount of the cash generating unit is less than its carrying amount, an impairment loss is recognized; goodwill acquired in a business combination shall be distributed as of the acquisition date among the CGUs or group of CGUs of the acquirer that are expected to benefit from the synergies of the business combination, regardless of whether other of the acquiree's assets or liabilities are allocated to these units. Impairment losses relating to goodwill cannot be reversed in future periods. In accordance with IAS 36 "Impairment of Assets", annual impairment testing is permitted for a CGU to which goodwill has been allocated, or at any time for intangible assets with indefinite useful lives, as long as they are carried out at the same time each year. Different cash generating units and different intangible assets can be tested for impairment at different times during the year. CorpBanca and subsidiaries conducted impairment testing in December 2014 for unamortized assets, including intangible assets that are still not in use, and concluded that no impairment exists. 49 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 13 - PROPERTY, PLANT AND EQUIPMENT a)As of March 31, 2015 and December 31, 2014, this account is detailed as follows: Useful Life Remaining Life Net Assets as Accumulated Item (Years) (Years) of 01/01/2015 Gross Balance Depreciation Net Assets MCh$ MCh$ MCh$ MCh$ MCh$ Buildings and land 21 17 Equipment 5 3 Other 10 5 - Furnishings - Leased assets - Other Total Useful Life Remaining Life Net Assets as Accumulated Item (Years) (Years) of 01/01/2015 Gross Balance Depreciation Net Assets MCh$ MCh$ MCh$ MCh$ MCh$ Buildings and land 21 17 74,406 Equipment 5 3 11,521 Other 10 5 12,315 - Furnishings 5,007 - Leased assets 1,542 - Other 5,766 Total (1) The useful life presented in the following tables is the residual useful life of the Bank's property, plant and equipment based on the useful life established during the transition to IFRS (January 1, 2009). The total useful life was determined based on expected use given the quality of the original construction, the environment where the assets are located, the quality and extent of maintenance performed, and appraisals prepared by external specialists independent from the Bank. 50 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 b) Movements of gross property, plant and equipment as of March 31, 2015 and December 31, 2014, are detailed as follows: Gross Balance Buildings and Land Equipment Other Total January 1, 2015 83,239 41,560 24,427 Acquisitions 4,882 2,990 795 Retirements (22) (94) (29) Impairment of property, plant and equipment - (11) - Exchange differences (7,429) (3,193) (691) Balances as of March 31, 2015 80,670 41,252 24,502 Buildings and Land Equipment Other Total January 1, 2014 Acquisitions Retirements Impairment of property, plant and equipment - - Exchange differences Balances as of December 31, 2014 51 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 c) Movements of accumulated depreciation of property, plant and equipment as of March 31, 2015 and December 31, 2014, are detailed as follows: Accumulated Depreciation Buildings and Land Equipment Other Total January 1, 2015 Depreciation for the period Sales and/or retirements for the period Exchange differences 81 Balances as of March 31, 2015 Buildings and Land Equipment Other Total January 1, 2014 Depreciation for the period Sales and/or retirements for the period Exchange differences Balances as of December 31, 2014 52 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 14 - OTHER ASSETS a)As of March 31, 2015 and December 31, 2014, this account is detailed as follows: As of March 31, As of December 31, MCh$ MCh$ Leased assets (5) Assets awarded and recovered (6) Assets received in lieu of payment Provisions for assets received in lieu of payment Assets awarded in court-ordered public auction Other assets Lease prepayments (1) Accounts and notes receivable (2) Prepaid expenses (3) Projects in development (4) Notes in clearance from banks without local offices Threshold effect guarantees (7) Other Total Leases prepaid to SMU S.A. for ATM space. (See Note 29, letter b) to these financial statements.) This includes rights and accounts that fall outside the Bank’s line of business such as tax credits, cash guarantee deposits and other balances pending collections. It incorporates payments made for different services that will be received (leases, insurance and others) that have not yet been accrued. IT projects and other projects in progress. Property, plant and equipment to be given under finance lease. (6)Assets received in lieu of payment are assets received as payment of past-due debts of customers. The set of assets held by the Bank that were acquired in lieu of payment should at no time exceed 20% of the Bank's regulatory capital. These assets currently represent 0.01% (0.01% as of December 31, 2014) of the Bank's regulatory capital. 53 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Assets awarded in court-ordered auctions are assets that have been awarded in court-ordered auctions to pay debts previously contracted with the Bank. Assets awarded in court-ordered auctions are not subject to the previously mentioned margin. These properties are available-for-sale assets. For the majority of the assets, the Bank expects to complete the sale within one year of the date on which the asset was received or acquired. If the asset is not sold during the course of a year, it must be charged off. Provisions are also recorded for the difference between the initial value of these assets and their realizable value when the former is greater. (7) Guarantees for financial transactions. b) Movements in the provision for assets received or awarded in lieu of payment for the three-month periods ended March 31, 2015 and 2014, and the year ended December 31, 2014, are detailed as follows: Accumulated Amortization and Impairment Provisions for Assets Received in Lieu of Payment MCh$ Balance as of January 1, 2015 Provisions released Provisions established 1 Exchange differences Balance as of March 31, 2015 Balance as of January 1, 2014 63 Provisions released Provisions established Opening balance Colombia Exchange differences Balance as of December 31, 2014 Balance as of January 1, 2014 63 Provisions released Provisions established Balance as of March 31, 2014 54 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 15 - DEPOSITS AND OTHER DEMAND OBLIGATIONS AND BORROWINGS As of March 31, 2015 and December 31, 2014, this account is detailed as follows: As of March 31, As of December 31, MCh$ MCh$ a)Current accounts and other demand deposits Current accounts Other demand deposits and accounts Payments in advance from customers Other demand balances payable Total b)Savings accounts and time deposits Time deposits Term savings accounts Other term balances payable Total 55 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 16 - BORROWINGS FROM FINANCIAL INSTITUTIONS a) As of March 31, 2015 and December 31, 2014, borrowings from financial institutions are detailed as follows: As of March 31, As of December 31, MCh$ MCh$ Loans from Foreign Financial Institutions Standard Chartered Bank Commerzbank AG Wells Fargo Bank, N.A. Citibank N.A. Findeter S.A - Financiera del Desarrollo Territorial Sumitomo Mitsui Banking Corporation Bancoldex S.A - Banco de Comercio Exterior de Colombia S.A ING Bank N.V Amsterdam Bank of America, N.A. Bladex Panama Bank of Montreal Banco de la Producción S.A. Produbanco Corporacion Andina de Fomento - Bank of New York Bank of Nova Scotia Royal Bank of Scotland Mercantil Commercebank, N.A Banco Crédito del Peru HSBC England HSBC USA OCBC Bank Bancolombia Banco del Estado Chile New York - Banco de Bogota - Finagro Taiwan Cooperative Bank - Banco Aliado S.A. Banco República Helm Bank Panama New York Banque Nationale Du Canada Mizuho Bank of Taiwan Bank of Tokyo Mitsubishi BNP Paribas Atlantic Security Bank (Cayman) - Banco de la Produccion SA - Other banks Total 56 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 17 - DEBT INSTRUMENTS ISSUED AND OTHER FINANCIAL OBLIGATIONS As of March 31, 2015 and December 31, 2014, this account is detailed as follows: As of March 31, As of December 31, MCh$ MCh$ Debt issued Letters of credit Senior bonds Subordinated bonds Subtotal Other financial obligations Public-sector obligations Other Chilean obligations Foreign obligations Subtotal Total Debt classified as short term includes demand obligations or obligations that will mature in less than one year. All other debt is classified as long term, and is detailed as follows: By Maturity As of March 31, 2015 Long-Term Short-Term Total MCh$ MCh$ MCh$ Letters of credit Senior bonds Subordinated bonds - Debt issued Other financial obligations As of December 31, 2014 Long-Term Short-Term Total MCh$ MCh$ MCh$ Letters of credit Senior bonds Subordinated bonds - Debt issued Other financial obligations 57 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 The following tables provide further detail on each debt instrument as of March 31, 2015 and December 31, 2014: a)Letters of Credit As of March 31, As of December 31, MCh$ MCh$ Expiring within 1 year Expiring between 1 and 2 years Expiring between 2 and 3 years Expiring between 3 and 4 years Expiring between 4 and 5 years Expiring in more than 5 years Total letters of credit b)Senior Bonds Senior Bonds As of March 31, As of December 31, MCh$ MCh$ BCORAD0710 BCORAE0710 BCORAF0710 BCORAG0710 BCORAI0710 BCOR-J0606 BCOR-L0707 BCOR-O0110 BCOR-P0110 BCOR-Q0110 - BCOR-R0110 BCORUSD0118 BCORUSD0919 Fixed-rate financial bonds - UVR financial bonds DTF financial bonds - CPI financial bonds Total senior bonds 58 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Senior bond maturities are detailed as follows: As of As of March 31, December 31, MCh$ MCh$ Maturing within 1 year Maturing between 1 and 2 years Maturing between 2 and 3 years Maturing between 3 and 4 years Maturing between 4 and 5 years Maturing in more than 5 years - Total senior bonds c) Subordinated Bonds As of March 31, As of December 31, MCh$ MCh$ UCOR-V0808 UCOR-Y1197 UCOR-Z1197 UCORAA0809 UCORBF0710 UCORBI0710 UCORBJ0710 UCORBL0710 UCORBN0710 UCORBP0710 Series B in US$ Series A (*) Series B (*) Series AS10 (*) Series AS15 (*) Total subordinated bonds (*) Debt instruments issued by Banco CorpBanca Colombia. 59 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Subordinated bond maturities are detailed as follows: As of March 31, As of December 31, MCh$ MCh$ Maturing within 1 year - Maturing between 1 and 2 years - - Maturing between 2 and 3 years Maturing between 3 and 4 years - Maturing between 4 and 5 years - Maturing in more than 5 years Total subordinated bonds d) Other Financial Obligations As of March 31, As of December 31, MCh$ MCh$ Maturing within 1 year Maturing between 1 and 2 years - Maturing between 2 and 3 years 97 Maturing between 3 and 4 years Maturing between 4 and 5 years - Maturing in more than 5 years Total other financial obligations Short-term obligations: Amounts due to credit card operators Other - - Total short-term financial obligations Total other financial obligations As of March 31, 2015 and December 31, 2014, the Bank has not defaulted on principal, interest or other payments related to its debt instruments. 60 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 18 - OTHER LIABILITIES As of March 31, 2015 and December 31, 2014, this account is detailed as follows: As of March 31, As of December 31, MCh$ MCh$ Accounts and notes payable (1) Dividends payable Unearned revenue Hedge valuation adjustments (2) - Miscellaneous payables Provision for commissions and consulting fees Threshold effect guarantees (3) Equity tax payable - Funds applicable - Other liabilities Total This consists of obligations that fall outside the Bank’s line of business such as withholding taxes, social security payments, credits on materials purchases, credits on or obligations for lease agreements to acquire property, plant or equipment, or provisions for expenses pending payment. This corresponds to a fair value adjustment of items hedged with fair value hedges. Guarantees for financial transactions. 61 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 19 - CONTINGENCIES, COMMITMENTS AND RESPONSIBILITIES a) Commitments and responsibilities accounted for in off-balance-sheet memorandum accounts: The Bank, its subsidiaries and its foreign branch record the following balances related to commitments and responsibilities that fall within its line of business in off-balance-sheet memorandum accounts: As of March 31, As of December 31, MCh$ MCh$ CONTINGENT LOANS Guarantees and surety bonds Guarantees and surety bonds in Chilean currency - - Guarantees and surety bonds in foreign currency Confirmed foreign letters of credit 44 Issued documentary letters of credit Bank guarantees Interbank guarantee letters - - Immediately available credit lines Other loan commitments Other contingent loans - - TRANSACTIONS ON BEHALF OF THIRD PARTIES Collections Collections in foreign countries Collections in Chile Placement or sale of financial instruments - - Placement of publicly-traded securities - - Sale of letters of credit for bank operations - - Sale of other instruments - - Transferred financial assets managed by the Bank Assets assigned to insurance companies Securitized assets - - Other assets assigned to third parties Third-party resources managed by the Bank Financial assets managed on behalf of third parties Other assets managed on behalf of third parties - - Financial assets acquired in Bank's name - - Other assets acquired in Bank's name - - SECURITIES CUSTODY Securities in custody held by the Bank Securities deposited in other entities Instruments issued by the Bank Time deposit promissory notes Letters of credit for sale - - Other documents - - COMMITMENTS - - Guarantees for underwriting transactions - - Commitments to acquire assets - - Total The preceding table only includes the most significant balances. 62 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 b) Pending Litigation b.1)CorpBanca As of the date of issuance of these financial statements, there are lawsuits pending against the Bank related to loans and other matters, most of which, according to the Bank's Legal Services Division, present no risk of significant loss. Nevertheless, as of March 31, 2015, it has recorded provisions of MCh$ 207 (MCh$ 207 as of December 31, 2014). b.2)CorpBanca Corredores de Bolsa S.A. According to the Bank's Legal Services Division, as of March 31, 2015 and December 31, 2014, this company does not have any pending lawsuits that represent a risk of significant loss for the Bank. As of March 31, 2015, the subsidiary had MCh$ 197 in doubtful accounts related to customer management. In the opinion of the Bank's general counsel, not recovering the amounts owed could result in a loss for the Bank. Therefore, the subsidiary has recorded a provision of MCh$197 in its financial statements. Before the Fifth Criminal Court of Santiago, in fraud case No. 149913-7, as part of a criminal suit filed by Banco del Estado de Chile, to which CorpBanca Corredores de Bolsa S.A. is not party, the court seized (in the Company's opinion, improperly) Time Deposit No. 00243145 for MCh$ 43 (historical pesos) that Concepción S.A. Corredores de Bolsa, now CorpBanca Corredores de Bolsa S.A., had acquired from its initial beneficiary, because it was considered corpus delicti. This time deposit is fully provisioned in the Company’s financial statements and is presented net of the provision in notes and accounts receivable. b.3)CorpBanca Administradora General de Fondos On September 26, 2013, the Company was notified of a lawsuit brought by José Hernán Romero Salinas against CorpBanca Administradora General de Fondos S.A. filed with the 12th Civil Court of Santiago, Case No. C-9302-2013. The lawsuit petitions the court to render null and void four mutual fund investment agreements. As a result of the annulment, the plaintiff is requesting that the subsidiary be sentenced to /i/ return all funds invested in the four mutual fund investment agreements; /ii/ pay for lost profits valued at MCh$100, which is equivalent to the money that the plaintiff would have invested in fixed income mutual fund units as of the date of filing the lawsuit; and /iii/ pay the plaintiff the sum of MCh$50 for moral damages. On December 1, 2014, the first instance ruling was issued, partially accepting the lawsuit by declaring the agreements null and void and ordering the subsidiary to refund the sum of MCh$513 for the money handed over to invest. The ruling rejected the petition for lost profits and moral damages filed by the plaintiff. On January 6, 2015, the Bank filed a motion for cassation on grounds of form, arguing a lack of factual and legal grounds for the basis of the ruling and appeal. On January 16, 2015, the plaintiff appealed the ruling, 63 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 requesting modification for the ruling to include compensation for moral damages, lost profits and court costs. Both filings are pending processing. b.4) Banco CorpBanca Colombia S.A. The bank and its subsidiaries are involved in civil, labor and administrative proceedings. Of the 142 outstanding civil and administrative proceedings, 102 are related to banking operations and 40 to ownership of leased assets. Compensation sought amounts to approximately MCh$32,824. Of these proceedings, the probability of loss is remote in 119 cases, possible in 9 cases and likely in 14 cases. Provisions for those proceedings classified as likely in accordance with IAS 37 total MCh$3,868. The proceedings classified as likely include one class action suit from 2015 that affects the entire financial sector. No court proceedings, adverse rulings or complaints were filed that, given their amount, might materially affect the Bank’s capital. The common legal proceedings or processes that affect most of the financial sector will not necessarily be ruled on in 2015, but perhaps in subsequent years. Specifically because of the portfolio sales by Banco CorpBanca Colombia (formerly Banco Santander), which make its particular situation different from other banks that are party to the lawsuit, it is difficult to quantify the status of these proceedings and impossible to determine the financial implications. There are 117 labor proceedings seeking a total of MCh$1,738, for which MCh$1,212 has been provisioned, equivalent to 70%. Of these, the probability of loss is remote in 38 cases and likely in 79 cases. b.6) Other Companies Included in Consolidation As of March 31, 2015, the other companies do not have any pending lawsuits that represent a risk of significant loss for the Bank. c) Contingent loans The following table contains the amounts for which the Bank is contractually obliged to provide loans and the amount of credit risk provisions established: As of March 31, As of December 31, MCh$ MCh$ Guarantees and surety bonds Documentary letters of credit Confirmed foreign letters of credit 44 Bank guarantees Available credit on lines of credit and credit cards Student loans (Law No. 20,027) Other Subtotal (Note 19 a) Provisions for contingent loans Total 64 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 d) Responsibilities d.1)CorpBanca The Bank and its subsidiaries have the following responsibilities arising from the normal course of business: As of March 31, As of December 31, 2014 MCh$ MCh$ Documents in collections Transferred financial assets managed by the Bank Third-party resources managed by the Bank Securities custody Total d.2)CorpBanca Corredores de Bolsa The subsidiary CorpBanca Corredores de Bolsa S.A. presents the following information regarding securities in custody: As of March 31, 2015 Custody services for unrelated third parties Domestic Foreign Total Variable Fixed & Money Mkt Other Variable Fixed & Money Mkt Other MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Custody without asset management Portfolio management Voluntary pension savings management - - 59,035 - 1 - Total - 1 - - Percentage in custody of CSD (%) 96.14% 99.83% - 100.00% - - 96.86% As of December 31, 2013 Custody services for unrelated third parties Domestic Foreign Total Variable Fixed & Money Mkt Other Variable Fixed & Money Mkt Other MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Custody without asset management Portfolio management Voluntary pension savings management - - 48,020 - 1 - Total - 1 - - Percentage in custody of CSD (%) 95.66% 99.34% - 1 - - 96.26% As of March 31, 2015 Custody services for unrelated third parties Domestic Foreign Total Variable Fixed & Money Mkt Other Variable Fixed & Money Mkt Other MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Custody without asset management Portfolio management Voluntary pension savings management - Total - Percentage in custody of CSD (%) 100.00% - 100.00% As of December 31, 2013 Custody services for unrelated third parties Domestic Foreign Total Variable Fixed & Money Mkt Other Variable Fixed & Money Mkt Other MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Custody without asset management Portfolio management Voluntary pension savings management - Total 886 - Percentage in custody of CSD (%) 100.00% - 100.00% 65 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 d.3) CorpBanca Corredores de Seguros In order to comply with Art. 58, letter d) of DFL 251 of 1930, which states, “Insurance Brokers, in order to conduct business, must comply with the requirement of contracting insurance policies as determined by the Superintendency of Securities and Insurance, in order to correctly and fully comply with the obligations arising from its activities and especially regarding damages that may be incurred by insured parties that contract policies through the brokerage house”, the Company renewed the following policies, taking effect April 15, 2014, and expiring April 14, 2015, through Consorcio Nacional de Seguros S.A.: Policy Insured Item Amount Insured (UF) Civil Liability Guarantee e) Guarantees Granted e.1)CorpBanca Assets provided as guarantees: As of March 31, As of December 31, MCh$ MCh$ Assets provided as guarantees 13,767 12,938 Total 13,767 12,938 e.2)CorpBanca Corredores de Bolsa S.A. Direct Commitments. As of March 31, 2015 and December 31, 2014, the Company does not have any direct commitments. Real Guarantees in Assets Established in Favor of Third-Party Obligations. With the exception of guarantees that must be established in the normal course of business in accordance with securities laws or regulations, as of March 31, 2015 and December 31, 2014, the Company does not have any real guarantees involving Bank assets established in favor of third parties. Personal Guarantees. As of March 31, 2015 and December 31, 2014, the Company has not granted any personal guarantees. 66 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Operating Guarantees. In compliance with articles 30 and 31 of Law No. 18,045 (Securities Market Law), the Company has established a guarantee of UF 4,000 expiring on April 22, 2016, through Compañía de Seguros de Crédito Continental S.A., designating the Santiago Stock Exchange as the creditors' representative. On November 29, 2014, an employee fidelity insurance policy with MUS$10 in coverage was purchased from ORION SEGUROS GENERALES, expiring November 28, 2015. This subsidiary maintains shares in the stock exchanges to guarantee simultaneous operations for MCh$10,974 (MCh$13,347 in December 2014). The Bank has established guarantees for MUS$100, equivalent to MCh$62, and MUS$30.1, equivalent to MCh$19, (MUS$100, equivalent to MCh$61, and MUS$30.1, equivalent to MCh$18, in December 2014), to guarantee transactions with foreign traders Pershing and Corp FX, respectively. The latter is a Chilean company engaged primarily in purchasing and selling financial assets on its own or on behalf of third parties and, in general, carrying out any type of purchase and sale transaction, arbitrage and/or any transaction or operation involving any monetary and/or financial assets, expressly including derivative contracts (swaps, forwards, options and/or arbitrage) for any type of underlying asset, in addition to receiving guarantees for the contracts and operations mentioned above, and accepting any type of mandate for these transactions involving any type of asset over which these guarantees are established. The Company has fixed income instruments and cash deposits in the Santiago Stock Exchange to guarantee transactions in the Securities Settlement and Clearing House (CCLV) that totaled MCh$ 2,782 and MCh$ 0, respectively (MCh$ 3,878 and MCh$ 795 in December 2014). e.3)CorpBanca Administradora General de Fondos S.A. On November 29, 2014, an employee fidelity insurance policy with coverage of MUS$ 5 per claim and an annual aggregate of MUS$ 10 was purchased from Compañía de Seguros Orion S.A., expiring November 28, 2015. e.4)Other Companies Included in Consolidation As of March 31, 2015, no other companies have granted any guarantees that must be disclosed in these financial statements. f)Other Obligations f.1) CorpBanca The Bank is authorized to transfer to its customers any obligations for deferred customs duties arising from imports of leased assets. These transfers take place with prior authorization from the National Customs Service. As of March 31, 2015, the Bank has not transferred any customs 67 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 duties obligations to its customers. g) Sanctions g.1) CorpBanca Corredores de Bolsa S.A. During the three-month period ended March 31, 2015, the Company and/or its Chief Executive Officer received the following sanctions: In Exempt Ruling D.J. No. 109-021-2015, in case number 131-2014, on January 21, 2015, the Financial Analysis Unit (UAF in Spanish) declared that CorpBanca Corredores de Bolsa S.A. had violated article 5 of Law 19,913 in relation to numeral 1) of paragraph II of UAF Ruling No. 49 of 2012, regarding the obligation to maintain a Special Registry of Cash Transactions over UF 450 for a minimum of five years. The same ruling issued the company a written warning and fined it UF 300. The company decided not to appeal this ruling before the respective Court of Appeals nor to file a motion for reconsideration as entitled. It proceeded to pay the fine within the time period granted for that purpose. CCLV Penalties as of March 31, 2015: On February 7, 2015, the Company was fined 50 UF by the CCLV for hedge of net seller positions during the verification period. 68 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 20 - EQUITY a.Movements in capital and reserve accounts (attributable to Bank shareholders) As of March 31, 2015 and December 31, 2014, the Bank's paid in capital is represented by common shares with no par value, all of which are fully subscribed and paid, detailed as follows: Common Common Shares Shares (number) (number) Issued as of January 01 340,358,194,234 340,358,194,234 Issuance of paid shares - - Total outstanding 340,358,194,234 340,358,194,234 i.Subscribed and Paid Shares As of March 31, 2015 and December 31, 2014, the Bank’s paid capital is represented by 340,358 million subscribed and paid common shares with no par value, totaling MCh$781,559. ii.Profit Distribution · Regarding 2014 profit, at the ordinary general shareholders' meeting held on March 12, 2015, shareholders agreed to distribute MCh$ 113,129 in earnings, representing 50% of profit for the year. The remaining 50% was left as retained earnings. · Regarding 2013 profit, at the ordinary general shareholders' meeting held on March 13, 2014, shareholders agreed to distribute MCh$ 88,403 in earnings, representing 57% of profit for the year. The remaining 43% was left as retained earnings. 69 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Main Shareholders For the periods ended March 31, 2015 and December 31, 2014, the Bank's main shareholders were: Common Shares No. of Shares Ownership Interest % CORP GROUP BANKING SA 43.72918% (*) BANCO DE CHILE ON BEHALF OF NON-RESIDENT THIRD PARTIES 8.69137% BANCO ITAU ON BEHALF OF INVESTORS 6.64746% BANCO SANTANDER ON BEHALF OF FOREIGN INVESTORS 6.43324% COMPANIA INMOBILIARIA Y DE INVERSIONES SAGA SPA 6.14605% (*) DEUTSCHE BANK TRUST COMPANY AMERICAS (ADRS) 4.06089% SIERRA NEVADA INVESTMENTS CHILE DOS LTDA 2.88434% MONEDA SA AFI FOR PIONERO INVESTMENT FUND 2.53271% CORPBANCA CORREDORES DE BOLSA SA ON BEHALF OF THIRD PARTIES 1.26263% INV LAS NIEVES S A 1.11375% SANTANDER S A C DE B 1.08922% COMPANIA DE SEGUROS CORPVIDA S.A. 1.04688% BOLSA DE COMERCIO DE SANTIAGO BOLSA DE VALORES 1.02213% CIA DE SEGUROS DE VIDA CONSORCIO NACIONAL DE SEGUROS SA 0.97430% BTG PACTUAL CHILE S A C DE B 0.91035% INMOB E INVERSIONES BOQUINENI LTDA 0.69155% VALORES SECURITY S A C DE B 0.68603% MBI CORREDORES DE BOLSA S A 0.58034% CONSORCIO C DE B S A 0.56322% BANCHILE C DE B S A 0.47825% LARRAIN VIAL S A CORREDORA DE BOLSA 0.46009% CRN INMOBILIARIA LIMITADA 0.45107% BCI C DE B S A 0.42467% EL MADERAL INVERSIONES LTDA 0.36559% INVERSIONES TAURO LIMITADA 0.31884% OTHER SHAREHOLDERS 6.43588% TOTAL 100.00000% (1) This group includes Deutsche Securities Corredores de Bolsa Ltda., which includes 926,513,842 shares in custody that are owned by Compañía Inmobiliaria y de Inversiones SAGA Limitada. (*) In short, the controlling group has a 49.8752% interest in CorpBanca and subsidiaries. 70 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 Common Shares No. of Shares Ownership Interest % CORP GROUP BANKING S.A. 43.72918% (*) BANCO DE CHILE ON BEHALF OF NON-RESIDENT THIRD PARTIES 8.31330% BANCO ITAU ON BEHALF OF INVESTORS 6.97303% BANCO SANTANDER ON BEHALF OF FOREIGN INVESTORS 6.77845% COMPAÑÍA INMOBILIARIA Y DE INVERSIONES SAGA SPA 6.14605% (*) DEUTSCHE BANK TRUST COMPANY AMERICAS (ADRS) 4.12577% SIERRA NEVADA INVESTMENTS CHILE DOS LTDA. 2.88434% MONEDA S.A. AFI PIONERO INVESTMENT FUND 2.62957% CORPBANCA CORREDORES DE BOLSA S.A. ON BEHALF OF THIRD PARTIE 1.24519% INV. LAS NIEVES S.A. 1.11375% CÍA. DE SEGUROS CORPVIDA S.A. 1.04688% SANTANDER S.A. C DE B 1.03660% CÍA. DE SEGUROS DE VIDA CONSORCIO NACIONAL DE SEGUROS S.A. 0.97430% BOLSA DE COMERCIO DE SANTIAGO BOLSA DE VALORES 0.75484% INMOB. E INVERSIONES BOQUIÑENI LTDA. 0.69155% INVERSIONES TAURO LIMTADA 0.67296% BTG PACTUAL CHILE S.A. C DE B 0.60347% MBI CORREDORES DE BOLSA S.A. 0.57878% CONSORCIO C DE B S A 0.56374% VALORES SECURITY S A C DE B 0.55020% (*) OTHER SHAREHOLDERS 8.58803% Total 100.00000% (1) This group includes Deutsche Securities Corredores de Bolsa Ltda., which includes 926,513,842 shares in custody that are owned by Compañía Inmobiliaria y de Inversiones SAGA Limitada. (*) In short, the controlling group has a 49.8752% interest in CorpBanca and subsidiaries. b. Dividends Dividends distributed by the entity are detailed as follows: Period Profit Attributable to Owners of the Bank Allocated to Reserves or Retained Earnings Allocated as Dividends Percent Distributed No. of Shares Dividend per Share (Ch$) MCh$ MCh$ MCh$ % 2014 (Shareholders' Meeting March 2015) 50.00% 2013 (Shareholders' Meeting March 2014) 57.00% 71 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 c.Diluted and Basic Earnings For the three-month periods ended March 31, 2015 and 2014, the Bank’s diluted and basic earnings are detailed as follows: As of March 31, 2015 As of December 31, 2014 As of March 31, 2014 No. of Weighted Shares Amount No. of Weighted Shares Amount No. of Weighted Shares Amount Millions MCh$ Millions MCh$ Millions MCh$ Diluted and Basic Earnings Basic earnings per share Profit for the period - - - Weighted average number of shares outstanding - - - Assumed conversion of convertible debt - Adjusted number of shares - - - Basic earnings per share (Chilean pesos) - - Diluted earnings per share Profit for the period - - - Weighted average number of shares outstanding - - - Dilutive effect of: Assumed conversion of convertible debt Conversion of common shares Options rights Adjusted number of shares - - - Diluted earnings per share (Chilean pesos) - - - d.Valuation Accounts Fair Value Reserve. This includes accumulated net changes in the fair value of investments available for sale until the investment is recognized or the need to make impairment provisions exists. Translation Reserves. This includes the effects of converting the financial statements of the New York Branch and Colombian subsidiaries, whose functional currencies are the US dollar and Colombian peso, respectively, to the presentation currency of Banco CorpBanca (the Chilean peso). Cash Flow Hedge Reserves. This includes the effects of hedges on the Bank’s exposure to variations in cash flows that are attributed to a particular risk related to a recognized asset and/or liability, which can affect profit and loss for the period. Foreign Investment Accounting Hedge Reserve. Corresponds to adjustments for hedges of net investments in foreign operations, mentioned above. 72 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 The following tables present movements in equity and income taxes for the periods ended March 31, 2015 and December 31, 2014: Comprehensive Income for the Period As of March 31, As of December 31, MCh$ MCh$ Financial assets available for sale Balance as of January 1 Losses and gains on portfolio valuation and other adjustments Total Foreign investment hedges Balance as of January 1 Losses and gains on hedge valuation and other adjustments Total Cash flow hedges Balance as of January 1 Losses and gains on hedge valuation and other adjustments Total Translation adjustments Balance as of January 1 Loss on net translation adjustments Total Other comprehensive loss before taxes Income taxes related to items of other comprehensive loss Income tax related to financial assets available for sale 4,736 Income tax related to foreign hedges 1,848 Income tax related to cash flow hedges (362) Total Other comprehensive loss net of taxes 73 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 e. Non-Controlling Interest: This corresponds to the net amount of equity in the dependent entities attributable to capital that does not belong, directly or indirectly, to the Bank, including the part of profit for the period that is attributed to them. Non-controlling interest in the subsidiary’s equity and profit for the period is detailed as follows: March 31, 2015 Other Comprehensive Income (Loss) Subsidiary Third-Party Interest Equity Income (Loss) Financial Assets Available for Sale Effect Translation Adjustment NY Branch NY Effect Hedge of Net Inv. in Foreign Operation Effect Hedge of Cash Flow Deferred Taxes Total Other Comprehensive Income (Loss) Comprehensive Income % MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ SMU CORP S.A. 49.00% 2,614 (129) - (129) Helm Corredor de Seguros S.A 20.00% 1,687 34 - 34 Banco CorpBanca ColombiaandSubsidies 33.62% 311,299 7,599 (803) - 185 - 225 (393) 7,206 315,600 7,504 (393) 7,111 December 31, 2014 Other Comprehensive Income (Loss) Subsidiary Third-Party Interest Equity Income (Loss) Financial Assets Available for Sale Effect Translation Adjustment NY Branch NY Effect Hedge of Net Inv. in Foreign Operation Effect Hedge of Cash Flow Deferred Taxes Total Other Comprehensive Income (Loss) Comprehensive Income % MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ SMU CORP S.A. 49.00% 2,743 (687) - (687) Helm Corredor de Seguros S.A 20.00% 1,761 374 - 374 Banco CorpBanca ColombiaandSubsidies 33.62% 319,809 38,690 4,261 - - - (1,678) 2,583 41,273 38,377 2,583 40,960 March 31, 2014 Other Comprehensive Income (Loss) Subsidiary Third-Party Interest Equity Income (Loss) Financial Assets Available for Sale Effect Translation Adjustment NY Branch NY Effect Hedge of Net Inv. in Foreign Operation Effect Hedge of Cash Flow Deferred Taxes Total Other Comprehensive Income (Loss) Comprehensive Income % MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ SMU CORP S.A. 49.00% 2,401 (355) - (355) Helm Corredor de Seguros S.A 20.00% 2,136 108 - 108 Banco CorpBanca ColombiaandSubsidies 33.62% 318,620 7,256 1,388 - 3 - (473) 918 8,174 323,157 7,009 918 Movements in non-controlling interest are detailed as follows: As of As of As of March 31, December 31, March 31, MCh$ MCh$ MCh$ Opening balance 324,313 305,698 305,698 Comprehensive income for the period 7,111 40,960 7,927 Variation in non-controlling interest (15,824) (22,345) 9,532 Closing balance 315,600 324,313 323,157 74 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 21 - INTEREST AND INDEXATION INCOME AND EXPENSES This account includes interest accrued during the period on all financial assets whose implicit or explicit return is obtained by applying the effective interest rate method independent of whether they are valued at fair value, as well as rectifications of products as a result of accounting hedges, which forms part of interest and indexation income and expenses as shown in the Statement of Income for the Period. Interest and indexation is recognized as received for the past-due portfolio, as well as the amount that was not recognized in the Statement of Income for the Period because recognition was suspended on an accrual basis. a.For the three-month periods ended March 31, 2015 and 2014, interest and indexation income is detailed as follows: As of March 31, As of March 31, Interest Indexation Prepayment Fees Total Interest Indexation Prepayment Fees Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Normal Portfolio Repurchase agreements - - 10 - Loans and advances to banks - Commercial loans 578 151,255 312 Mortgage loans 49 - 19,862 - Consumer loans 64,986 167 65,150 64,944 164 65,235 Investment securities 66 - 2,864 - Other interest or indexation income - Gain (loss) from accounting hedges - Subtotal ( 238) 50,825 476 b. For the three-month periods ended March 31, 2015 and 2014, interest and indexation expenses are detailed as follows: As of March 31, As of March 31, Interest Indexation Total Interest Indexation Total MCh$ MCh$ MCh$ MCh$ MCh$ MCh$ Demand deposits 2 Repurchase agreements Savings accounts and time deposits Borrowings from financial institutions - - Debt issued Other financial obligations Other interest or indexation expense Gain (loss) from accounting hedges - - Total interest or indexationexpense For purposes of the Statement of Cash Flows, net interest and indexation income for March 2015 is MCh$ 125,202 (MCh$150,234 in March 2014). 75 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 22 - FEE AND COMMISSION INCOME AND EXPENSES This account includes all commissions accrued and paid during the year, except those included in the effective interest rate of financial instruments. They consist primarily of: a)Fee and commission income: As of March As of March MCh$ MCh$ Fee and commission income Lines of credit and overdrafts Guarantees and letters of credit Credit card services Account management Collections, billing and payments Securities brokerage and management Mutual funds and other investments Insurance brokerage Financial consulting services Other fees for services provided Other commissions earned Total fee and commission income b)Fee and commission expenses: As of March As of March MCh$ MCh$ Fee and commission expenses Credit card transactions Securities transactions Commissions paid through Chilean clearing house (ACC) Foreign trade transactions Expenses from refunded commissions - CorpPuntos loyalty program CorpPuntos loyalty program benefits Loan services to customers Fees for payroll deduction agreements ( 1,402) Other commissions paid ( 865) ( 2,082) Total fee and commission expenses Commissions earned for transactions with letters of credit are presented in the Statement of Income within "interest and indexation income". For purposes of the Statement of Cash Flows, net fee and commission income for March 2015 is MCh$ 36,579 (MCh$ 32,270 in March 2014). 76 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 23 - NET FINANCIAL OPERATING INCOME This account includes adjustments for variations in financial instruments except those attributable to interest accrued using the effective interest rate method on value corrections of assets, as well as gains or losses obtained from sales and purchases. Net financial operating income contained in the Statement of Income consists of the following concepts: As of March 31, As of March 31, MCh$ MCh$ Trading securities Trading derivatives Other assets at fair value through profit and loss Financial assets available for sale Gain on repurchase of bank-issued time deposit 5 17 Loss on repurchase of bank-issued time deposit Other 88 Total NOTE 24 - NET FOREIGN EXCHANGE TRANSACTIONS This includes the gain or loss from purchases and sales of currency, differences that arise from translating monetary items in foreign currency to the functional currency and from non-monetary assets in foreign currency upon disposal. Net foreign exchange transactions are detailed as follows: As of March 31, As of March 31, MCh$ MCh$ Net foreign exchange transactions Net loss on currency positions Gain on purchase and sale of currency Other currency gains 79 88 Subtotal Net gain (loss) for exchange rate adjustments Adjustments to loans to customers Adjustments to investment securities Adjustments to deposits and borrowings - - Adjustments to other liabilities Net gain (loss) on hedging derivatives Subtotal Total 77 CORPBANCA AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS As of March 31, 2015 and 2014 and December 31, 2014 NOTE 25 - CREDIT RISK PROVISIONS AND IMPAIRMENT Movements in credit risk provisions and impairment during the three-month periods ended March 31, 2015 and 2014 and the year ended December 31, 2014, are detailed as follows: As of March 31, 2015 Loans to Customers Loans and Advances to Banks MCh$ Commercial Loans MCh$ Mortgage Loans MCh$ Consumer Loans MCh$ Contingent Loans MCh$ Additional Provisions MCh$ Minimum Provision for Normal Portfolio MCh$ Total MCh$ Provisions established: Individual provisions - Group provisions - - - Provisions established, net - - (*) Provisions released: Individual provisions 71 - - Group provisions - - - Provisions released, net 71 - - (*) Recovery of charged-off assets - Provisions, net - - As of December 31, 2014 Loans to Customers Loans and Advances to Banks MCh$ Commercial Loans MCh$ Mortgage Loans MCh$ Consumer Loans MCh$ Contingent Loans MCh$ Additional Provisions MCh$ Minimum Provision for Normal Portfolio MCh$ Total MCh$ Provisions established: Individual provisions - Group provisions - - - Provisions established, net - - Provisions released: Individual provisions - - Group provisions - - - Provisions released, net - - Recovery of charged-off assets - Provisions, net - - As of March 31, 2014 Loans to Customers Loans and Advances to Banks MCh$ Commercial Loans MCh$ Mortgage Loans MCh$ Consumer Loans MCh$ Contingent Loans MCh$ Additional Provisions MCh$ Minimum Provision for Normal Portfolio MCh$ Total MCh$ Provisions established: Individual provisions - Group provisions - - - Provisions established, net - - (*) Provisions released: Individual provisions - Group provisions - - - Provisions released, net - - (*) Recovery of charged-off assets
